Exhibit 10.1

Dated 16 December 2010

BETWEEN

ALTERRA CAPITAL HOLDINGS LIMITED
as Guarantor

- and -

ALTERRA CAPITAL UK LIMITED
as Account Party and Applicant

- and -

THE BANKS AND FINANCIAL INSTITUTIONS LISTED IN SCHEDULE 1 TO THE APPENDIX
as Banks

- and -

ING BANK N.V., LONDON BRANCH
as Agent

- and -

ING BANK N.V., LONDON BRANCH
as Issuing Bank

- and -

ING BANK N.V., LONDON BRANCH
as Security Trustee



--------------------------------------------------------------------------------



AMENDING AND RESTATING AGREEMENT
RELATING TO A CREDIT FACILITY AGREEMENT
DATED 13 OCTOBER 2008
(as amended and restated on 30 March 2010 and as
further amended on 26 November 2010 )



--------------------------------------------------------------------------------



Credit facility of up to £60,000,000

[e32246-10354111041874c505_1.jpg]

INDEX

THIS AGREEMENT is made on 16 December 2010

BETWEEN



(1)   ALTERRA CAPITAL HOLDINGS LIMITED (formerly known as MAX CAPITAL GROUP LTD)
as Guarantor;



(2)   ALTERRA CAPITAL UK LIMITED (formerly known as MAX UK HOLDINGS LTD) as
Account Party and Applicant;

(3) THE BANKS AND FINANCIAL INSTITUTIONS LISTED IN SCHEDULE 1 TO THE APPENDIX as
Banks;

(4) ING BANK N.V., London Branch as Agent;

(5) ING BANK N.V., London Branch as Issuing Bank; and

(6) ING BANK N.V., London Branch as Security Trustee.

WHEREAS



(A)   The parties entered into the Credit Facility Agreement on 13 October 2008
and entered into an agreement amending and restating the Credit Facility
Agreement on 30 March 2010 and a supplemental letter amending the Credit
Facility Agreement on 26 November 2010.



(B)   The parties now wish to amend and restate the Credit Facility Agreement
further in accordance with this Agreement in order to set out the terms on which
the Banks have agreed to renew the facilities granted under the Credit Facility
Agreement in the new amount of £60,000,000.

IT IS AGREED AS FOLLOWS



1.   DEFINITIONS AND INTERPRETATIONS



1.1   Definitions

In this Agreement including the Recitals hereto (unless the context otherwise
requires), any term or expression defined in the Credit Facility Agreement shall
have the same meaning in this Agreement. In addition, the following terms and
expressions shall have the meanings given in this Clause 1.1:

"Alterra Holdings” means Alterra Capital Holdings Limited (formerly known as Max
Capital Group Ltd), a company incorporated in Bermuda with its registered office
at Max House, 2 Front Street, Hamilton, Bermuda;

"Alterra UK” means Alterra Capital UK Limited (formerly known as Max UK Holdings
Ltd), a company incorporated in England and Wales under company number 05800142
and with its registered office at 70 Gracechurch Street, London EC3V 0XL;

"Credit Facility Agreement” means the credit facility agreement dated 13
October 2008 between the parties to this Agreement (as amended and restated on
30 March 2010);

"Effective Date” means the date on which the documents and evidence referred to
in Clause 2.2 are received by the Agent; and

"Replacement Fee Letter” means a fee letter to be made between Alterra UK and
the Agent replacing the existing Fee Letter and setting out details of the
amendment fee referred to in Clause 6.



1.2   Construction of certain expressions

The following expressions shall be construed in the following manner:

"Account Party”, “Applicant”, “Corporate Member”, “Guarantor” and “Obligor”
include their respective legal personal representatives, administrators,
successors and permitted assigns;

"Agent”, “Bank”, “Creditor Party”, “Issuing Bank” and “Security Trustee” include
their respective successors and assigns;

            1.3    
"Appendix” means the appendix hereto;
"party” means a party hereto; and
"person” includes a corporate entity and any body of persons, corporate or
unincorporated.
General interpretation

In this Agreement:



  1.3.1   unless the context otherwise requires, words in the singular include
the plural and vice versa;



  1.3.2   references to any document include the same as varied, supplemented or
replaced from time to time;



  1.3.3   references to any enactment include re-enactments, amendments and
extensions thereof;



  1.3.4   clause headings are for convenience of reference only and are not to
be taken into account in construction; and



  1.3.5   unless otherwise specified, references to Clauses and Recitals are to
Clauses of and Recitals to this Agreement.



2.   AMENDMENT AND RESTATEMENT



2.1   Amendment and restatement of Credit Facility Agreement

With effect from the Effective Date, the Credit Facility Agreement shall be
amended and restated so that it shall be read and construed for all purposes as
set out in the Appendix (Amended Credit Facility Agreement).



2.2   Conditions precedent

The amendments referred to in Clause 2.1 are conditional upon, and shall not be
effective until, the Agent shall have received all the following documents and
evidence in form and substance satisfactory to it:



  2.2.1   an original of this Agreement duly executed by each of the parties and
signed by Alterra Corporate Capital 2 Limited and Alterra Corporate Capital 3
Limited (the “Corporate Members”) by way of acknowledgment of its terms;



  2.2.2   an original of the Replacement Fee Letter duly executed by each of the
parties;



  2.2.3   an original comfort letter from Lloyd’s to the Agent with respect to
the order of application of FAL of each Corporate Member substantially in the
form of Schedule 9 to the Appendix (or such other form as the Agent may agree);



  2.2.4   an original deed of undertaking from the Managing Agent to the Agent
in the form of Schedule 10 to the Appendix (or such other form as the Agent may
agree);



  2.2.5   certified copies of the memorandum and articles of incorporation or
equivalent constitutional documents of each Obligor and Alterra Bermuda or a
certificate from a director or officer of that Obligor and Alterra Bermuda
confirming that, save for its change of name, there has been no change to its
memorandum and articles of association or equivalent constitutional documents;



  2.2.6   a certificate of goodstanding issued by the Bermuda Registrar of
Companies in respect of Alterra Holdings and Alterra Bermuda;



  2.2.7   a certificate of incumbency of each Obligor and Alterra Bermuda,
signed by the secretary or a director of that Obligor and Alterra Bermuda
stating its officers and directors;



  2.2.8   certified copies of resolutions duly passed by the directors of each
Obligor and Alterra Bermuda and, if appropriate and requested by the Agent, the
shareholders of each Obligor (other than Alterra Holdings) at separate meetings
evidencing approval of the transactions contemplated by this Agreement and
authorising the execution of the same;



  2.2.9   the original or a certified copy of any power of attorney issued by
each Obligor and Alterra Bermuda in favour of any person or persons executing
this Agreement;



  2.2.10   certified copies of all licences, authorisations, approvals and
consents (if any) required in connection with the execution, delivery,
performance, validity and enforceability of this Agreement;



  2.2.11   evidence that the aggregate amount of the Letters of Credit does not
exceed £60,000,000;



  2.2.12   a borrowing base certificate duly executed by the Account Party in
the form of Schedule 7to the Appendix (or such other form as the Agent may
agree);



  2.2.13   a certificate from the Account Party dated on the Effective Date
confirming the amount of Primary FAL; and



  2.2.14   favourable opinions from the Agent’s legal advisers in Bermuda, New
York and England in relation to this Agreement in such terms as the Agent may
require.



3.   REPRESENTATIONS AND WARRANTIES



3.1   Date of representations and warranties

Each of Alterra UK and Alterra Holdings hereby represents and warrants that the
following matters are true at the date of this Agreement and on the Effective
Date.



3.2   Capacity and authorisation

The entry into and performance by Alterra UK and Alterra Holdings of this
Agreement are, so far as it is aware and having made due enquiry, within the
corporate powers of Alterra UK and Alterra Holdings and have been duly
authorised by all necessary corporate actions and approvals.



3.3   No contravention of laws or contractual restrictions

The entry into and performance by each of Alterra UK and Alterra Holdings of
this Agreement does not and will not contravene in any material respect any law,
regulation or contractual restriction which does, or may, bind Alterra UK and
Alterra Holdings or any of their respective assets.



3.4   Validity and enforceability

When duly executed and delivered, this Agreement will constitute the legal,
valid and binding obligations of Alterra UK and Alterra Holdings except insofar
as enforcement may be limited by any applicable laws relating to bankruptcy,
insolvency, administration and similar laws affecting creditors’ rights
generally.



3.5   Quota Share Agreements for 2011 underwriting year of account

Neither party to any of the Quota Share Agreements has exercised any right of
termination thereunder and accordingly the risks and profits of the Corporate
Members in respect of the 2011 underwriting year of account for each Syndicate
are covered by the respective Quota Share Agreements in accordance with their
terms.



4.   CONTINUITY AND FURTHER ASSURANCE



4.1   Continuing obligations

The rights and obligations of the parties under the Credit Facility Agreement
and the other Finance Documents (including the Corporate Members) shall continue
in full force and effect, uninterrupted by the amendment and restatement
hereunder, save insofar as they are amended hereby and the Security Interests
created by the relevant Finance Documents shall continue fully to secure the
obligations of the Account Party under the Credit Facility Agreement as so
amended and restated notwithstanding the extension of its term.



4.2   Prospective effect only

The amendments made hereby to the Credit Facility Agreement shall, with effect
from the Effective Date, have prospective effect only.



4.3   Actions already taken

Any action already taken and any payment already made by a party under the
Credit Facility Agreement prior to the Effective Date shall be treated as having
been taken or made notwithstanding the amendment and restatement hereby, and
shall not be required to be taken or made again by reason of the amendment and
restatement hereby.



4.4   Further assurance

Each of the parties shall do all acts and things necessary or desirable to give
effect to the amendments effected or to be effected pursuant hereto.



5.   AMENDMENTS

The parties may agree to further amendments to the Credit Facility Agreement, as
amended hereby, without being required to amend or terminate this Agreement.



6.   AMENDMENT FEE

Alterra UK undertakes to pay to the Agent for distribution to the Banks in such
proportions as they may agree with the Agent a non-refundable amendment fee on
such date and in such amount as is specified in the Replacement Fee Letter.



7.   TRANSFERS

Any transfer or assignment made in accordance with the terms of the Credit
Facility Agreement shall have the same effect in relation to the rights and
obligations of the parties under this Agreement as it has in relation to their
rights and obligations under the Credit Facility Agreement.



8.   INCORPORATION OF TERMS

The provisions of clauses 1.10 (Rights of third parties), 16.3 (Indemnity
against costs), 25 (Assignments and Transfers), 27 (Miscellaneous), 29 (Notices)
and 30 (Governing Law and Jurisdiction) of the amended Credit Facility
Agreement, as amended and restated hereby, shall be incorporated into this
Agreement as if set out herein and as if references therein to “this Agreement”
were references to this Agreement and as though this Agreement were included in
the definition of “Finance Documents”.

AS WITNESS the hands of the parties the day and year first before written

1

SIGNATURE PAGES

GUARANTOR

         
SIGNED for and on behalf
    )  
of ALTERRA CAPITAL
    )  
HOLDINGS LIMITED
    )  
by
    )  
APPLICANT
       
 
       
SIGNED for and on behalf
    )  
of ALTERRA CAPITAL UK LIMITED
    )  
by
    )  
ACCOUNT PARTY
       
 
       
SIGNED for and on behalf
    )  
of ALTERRA CAPITAL UK LIMITED
    )  
by
    )  
BANKS
       
 
       
SIGNED for and on behalf
    )  
of ING BANK N.V.,
    )  
LONDON BRANCH
    )  
by
    )  
 
    )  
 
    )  
AGENT
       
 
       
SIGNED for and on behalf
    )  
of ING BANK N.V.,
    )  
LONDON BRANCH
    )  
by
    )  
 
    )  
 
    )  

[SIGNATURE PAGE TO AMENDING AND RESTATING AGREEMENT]

2



ISSUING BANK

         
SIGNED for and on behalf
    )  
of ING BANK N.V.,
    )  
LONDON BRANCH
    )  
by
    )  
 
    )  
 
    )  
SECURITY TRUSTEE
       
 
       
SIGNED for and on behalf
    )  
of ING BANK N.V.,
    )  
LONDON BRANCH
    )  
by
    )  
 
    )  
 
    )  

[SIGNATURE PAGE TO AMENDING AND RESTATING AGREEMENT]

3

ACKNOWLEDGMENT

Acknowledged and agreed

         
SIGNED for and on behalf
    )  
of ALTERRA CORPORATE
    )  
CAPITAL 2 LIMITED
    )  
by
    )  
SIGNED for and on behalf
    )  
of ALTERRA CORPORATE
    )  
CAPITAL 3 LIMITED
    )  
by
    )  

[SIGNATURE PAGE TO AMENDING AND RESTATING AGREEMENT]
Appendix
AMENDED AND RESTATED CREDIT FACILITY AGREEMENT

THIS AGREEMENT dated 13 October 2008 as amended and restated by an amending and
restating agreement dated 30 March 2010, as amended by a supplemental letter
dated 26 November 2010 and as further amended and restated by an amending and
restating agreement dated 16 December 2010 (the “Amending and Restating
Agreement”) is made

BETWEEN



(1)   ALTERRA CAPITAL HOLDINGS LIMITED (formerly known as Max Capital Group Ltd)
as Guarantor;



(2)   ALTERRA CAPITAL UK LIMITED (formerly known as Max UK Holdings Ltd) as
Account Party and Applicant;

(3) THE BANKS AND FINANCIAL INSTITUTIONS LISTED IN SCHEDULE 1 as Banks;

(4) ING BANK N.V., London Branch as Agent;

(5) ING BANK N.V., London Branch as Issuing Bank; and

(6) ING BANK N.V., London Branch as Security Trustee.

WHEREAS

The Banks have agreed to make available to the Account Party, subject as
provided in this Agreement, a committed credit facility of up to £60,000,000 to
provide FAL at the request of the Applicant to support the underwriting capacity
of the Corporate Members in relation to the Syndicates.

IT IS AGREED AS FOLLOWS



1.   DEFINITIONS AND INTERPRETATIONS



1.1   Definitions

In this Agreement, including the Recitals, the following expressions shall have
the following meanings:

"2007 Alterra Corporate 2 QSA” means the quota share agreement dated 1
January 2007 and made between (a) Alterra Corporate 2 and (b) Imagine Insurance
Company Limited pursuant to which 87.5% of the risks and profits written by
Alterra Corporate 2 in Lloyd’s Syndicate 1400 for the 2007 and 2008 underwriting
years of account are transferred to Imagine Insurance Company Limited, and any
replacement quota share agreement entered into between (a) Alterra Corporate 2
and (b) Alterra Bermuda in accordance with the Quota Share Assignment in respect
of that quota share agreement;

"2009 Alterra Corporate 2 Syndicate 1400 QSA” means the quota share agreement
effective as of 1 January 2009, as amended, and made between (a) Alterra
Corporate 2 and (b) Alterra Bermuda pursuant to which:



  (a)   70% of the risks and profits written by Alterra Corporate 2 in Lloyd’s
Syndicate 1400 for the 2009 underwriting year of account; and



  (b)   65% of the risks and profits written by Alterra Corporate 2 in Lloyd’s
Syndicate 1400 for the 2010 and subsequent underwriting years of account,

are to be transferred to Alterra Bermuda;

"2009 Alterra Corporate 2 Syndicate 2526 QSA” means the quota share agreement
effective as of 1 January 2009, as amended, and made between (a) Alterra
Corporate 2 and (b) Alterra Bermuda pursuant to which 70% of the risks and
profits written by Alterra Corporate 2 in Lloyd’s Syndicate 2526 for the 2009
and subsequent underwriting years of account are to be transferred to
Alterra Bermuda;

"2009 Alterra Corporate 3 Syndicate 1400 QSA” means the quota share agreement
effective as of 1 January 2009, as amended, and made between (a) Alterra
Corporate 3 and (b) Alterra Bermuda pursuant to which:



  (a)   70% of the risks and profits written by Alterra Corporate 3 in Lloyd’s
Syndicate 1400 for the 2009 underwriting year of account; and



  (b)   65% of the risks and profits written by Alterra Corporate 3 in Lloyd’s
Syndicate 1400 for the 2010 and subsequent underwriting years of account,

are to be transferred to Alterra Bermuda;

"2009 Alterra Corporate 3 Syndicate 2526 QSA” means the quota share agreement
effective as of 1 January 2009, as amended, and made between (a) Alterra
Corporate 3 and (b) Alterra Bermuda pursuant to which 70% of the risks and
profits written by Alterra Corporate 3 in Lloyd’s Syndicate 2526 for the 2009
and subsequent underwriting years of account are to be transferred to
Alterra Bermuda;

"Accession Letter” means a letter in the form contained in Schedule 8;

"Account Party” means Alterra UK, unless one or more Additional Account Parties
are appointed at any time pursuant to Clause 3.10 in which case, unless the
context otherwise requires, the expression “Account Party” shall mean Alterra UK
and such Additional Account Party or Parties jointly and severally;

"Additional Account Party” means a Subsidiary of the Guarantor which becomes an
additional Account Party pursuant to Clause 3.10;

"Agent” means ING Bank N.V., London Branch, acting through its office at 60
London Wall, London EC2M 5TQ;

"Alterra Bermuda” means Alterra Bermuda Ltd. (formerly known as Max Bermuda
Ltd.), a company incorporated in Bermuda with its registered office at Alterra
House, 2 Front Street, Hamilton, Bermuda;

"Alterra Corporate 2” means Alterra Corporate Capital 2 Limited (formerly known
as Max Corporate Capital 2 Limited, as Danish Re Capital Limited and as Imagine
Corporate Capital 2 Limited), a company incorporated in England and Wales under
company number 03703210 and with its registered office at 70 Gracechurch Street,
London EC3V 0XL;

"Alterra Corporate 2 Account Security Deed” means a security deed in respect of
a Deposit Account of Alterra Corporate 2 to be executed (if required) by Alterra
Corporate 2 in accordance with the relevant Quota Share Assignment(s) in a form
substantially similar to the Imagine Account Security Deed;

"Alterra Corporate 2 Control Agreement” means an account control agreement made
between Alterra Bermuda, Alterra Corporate 2, the Security Trustee and the
Approved Custodian in respect of the Alterra Corporate 2 QS Account, or any
replacement agreement acceptable to the Agent;

"Alterra Corporate 2 Pledge Agreement” means a pledge agreement made between
Alterra Bermuda, Alterra Corporate 2 and the Security Trustee pursuant to which
Alterra Bermuda pledges the Investment Collateral held in the Alterra Corporate
2 QS Account as security for its obligations to Alterra Corporate 2;

"Alterra Corporate 2 Pledge Assignment” means a deed to be made between Alterra
Corporate 2 and the Security Trustee pursuant to which Alterra Corporate 2 will
assign by way of security its rights under the Alterra Corporate 2 Pledge
Agreement in favour of the Security Trustee in a form acceptable to the Agent;

"Alterra Corporate 2 QS Account” means any investment account opened in the name
of Alterra Bermuda which is pledged in favour of Alterra Corporate 2 pursuant to
the Alterra Corporate 2 Pledge Agreement and which is the subject of the Alterra
Corporate 2 Control Agreement;

"Alterra Corporate 2 QSAs” means the 2007 Alterra Corporate 2 QSA, the 2009
Alterra Corporate 2 Syndicate 1400 QSA, the 2009 Alterra Corporate 2 Syndicate
2526 QSA and any New Alterra Corporate 2 QSAs;

"Alterra Corporate 3” means Alterra Corporate Capital 3 Limited (formerly known
as Max Corporate Capital 3 Limited), a company incorporated in England and Wales
under company number 4513846 and with its registered office at 70 Gracechurch
Street, London EC3V 0XL;

"Alterra Corporate 3 Account Security Deed” means a security deed in respect of
a Deposit Account of Alterra Corporate 3 to be executed (if required) by Alterra
Corporate 3 in accordance with the relevant Quota Share Assignment(s) in a form
substantially similar to the Imagine Account Security Deed;

"Alterra Corporate 3 Control Agreement” means an account control agreement made
between Alterra Bermuda, Alterra Corporate 3, the Security Trustee and the
Approved Custodian in respect of the Alterra Corporate 3 QS Account, or any
replacement agreement acceptable to the Agent;

"Alterra Corporate 3 Pledge Agreement” means a pledge agreement made between
Alterra Bermuda, Alterra Corporate 3 and the Security Trustee pursuant to which
Alterra Bermuda pledges the Investment Collateral held in the Alterra Corporate
3 QS Account as security for its obligations to Alterra Corporate 3;

"Alterra Corporate 3 Pledge Assignment” means a deed to be made between Alterra
Corporate 3 and the Security Trustee pursuant to which Alterra Corporate 3 will
assign by way of security its rights under the Alterra Corporate 3 Pledge
Agreement in favour of the Security Trustee in a form acceptable to the Agent;

"Alterra Corporate 3 QS Account” means any investment account opened in the name
of Alterra Bermuda which is pledged in favour of Alterra Corporate 3 pursuant to
the Alterra Corporate 3 Pledge Agreement and which is the subject of the Alterra
Corporate 3 Control Agreement;

"Alterra Corporate 3 QSAs” means the 2009 Alterra Corporate 3 Syndicate 1400
QSA, the 2009 Alterra Corporate 3 Syndicate 2526 QSA and any New Alterra
Corporate 3 QSAs;

"Alterra Holdings” means Alterra Capital Holdings Limited (formerly known as Max
Capital Group Ltd.), a company incorporated in Bermuda with its registered
office at Alterra House, 2 Front Street, Hamilton, Bermuda;

"Alterra Holdings Account Security Deed” means the security deed in respect of
Alterra Holdings’ Deposit Account dated 28 October 2008 and executed by Alterra
Holdings in favour of the Security Trustee;

"Alterra UK” means Alterra Capital UK Limited (formerly known as Max UK Holdings
Ltd), a company incorporated in England and Wales under company number 05800142
and with its registered office at 70 Gracechurch Street, London EC3V 0XL;

"Alterra UK Group” means Alterra UK and its Subsidiaries;

"AM Best” means AM Best Company Inc. or any successor to its rating business;

"Applicant” means Alterra UK or any other company approved by the Agent from
time to time;

"Application” means an application for the issuance or amendment of a Letter of
Credit by the Issuing Bank and to be made substantially in the form attached in
Schedule 4 or such other form as the Agent may agree;

"Application Day” means any day on which an Application is received by the
Agent;

"Approved Custodian” means Bank of New York Mellon acting through its office at
160 Queen Victoria Street, London EC4V 4LA or at BNY Mellon Center, Pittsburgh,
PA, 15258 and/or any other bank or financial institution approved by the Agent
after consulting with the Account Party;

"Banking Day” means a day (excluding Saturdays and Sundays) on which dealings in
deposits in Pounds Sterling may be carried out in the London Interbank Market
and on which banks and foreign exchange markets are open for business in London
and (in the case of payment) the place to which such payment is required to be
made;

"Banks” means those banks or financial institutions listed in Schedule 1 and a
Transferee Bank;

"Borrowing Base Certificate” means a certificate, substantially in the form of
Schedule 7 with such amendments as the Agent may approve or any other form
agreed to between the Agent and the Account Party, in respect of the Investment
Collateral;

"Charged Account” means any Deposit Account or Collateral Account which is
either:



  (a)   subject to a Security Interest in favour of the Security Trustee
pursuant to a Deposit Account Security Deed or a Collateral Account Security
Assignment; or



  (b)   subject to a Security Interest in favour of a Corporate Member pursuant
to a QSA Account Security Deed where the benefit of that QSA Account Security
Deed has been assigned to the Security Trustee by that Corporate Member pursuant
to a QSA Account Security Deed Assignment,

and in respect of which the requirements of Clause 13.12 (if applicable) have
been satisfied;

"Collateral Account” means the Existing Collateral Account, the Alterra
Corporate 2 QS Account, the Alterra Corporate 3 QS Account and any New
Collateral Account;

"Collateral Account Security Assignment” means the Existing Security Assignment
and any New Collateral Account Security Assignment;

"Collateral Account Control Agreement” means:



  (a)   in relation to the Existing Collateral Account, the account control
agreement dated 9 December 2008 made between the Account Party, the Security
Trustee and Bank of New York Mellon as Approved Custodian;



  (b)   in relation to the Alterra Corporate 2 QS Account, the Alterra Corporate
2 Control Agreement;



  (c)   in relation to the Alterra Corporate 3 QS Account, the Alterra Corporate
3 Control Agreement; and



  (d)   in relation to any New Collateral Account, any other account control
agreement acceptable to the Agent;

"Coming Into Line Date” means, in relation to a Corporate Member for any year of
account, the last date prescribed by the Council of Lloyd’s (taking into account
any extension which may be permitted to the prescribed date) by which the
Corporate Member must have provided its FAL if it is to be eligible to
underwrite or to continue to underwrite without restriction (as the case may be)
insurance business at Lloyd’s for such year of account;

"Commitment” means, in relation to a Bank, the amount set opposite its name in
Schedule 1 or, as the case may be, the amount specified in any Transfer
Certificate, to the extent not reduced, cancelled, terminated or transferred in
accordance with the provisions of this Agreement, and “Total Commitments” means
the aggregate of the Commitments of all the Banks;

"Commitment Period” means the period commencing on the date of this Agreement
and ending on the earlier of (a) 31 December 2011 and (b) the date on which the
Commitments of the Banks are cancelled in accordance with any applicable
provision of this Agreement;

"Compliance Certificate” means a certificate substantially in the form of
Schedule 6 setting out, among other things, calculations of the financial
covenants in Clause 14;

"Corporate Members” means the initial corporate members set out in Schedule 1
and any other corporate member of Lloyd’s which, from time to time, is a
Subsidiary of the Applicant and writes business on the Syndicates;

"Creditor Parties” means, together, the Banks, the Issuing Bank, the Agent and
the Security Trustee;

"Custodial Account Certificate” means a certificate in such form as the Agent
may approve issued by an Approved Custodian in respect of the Investment
Collateral held with it;

"Default Rate” means the annual rate of interest determined by the Agent to be
equal to the aggregate of 5% and LIBOR for periods of such duration as the Agent
may, after consultation with the Banks, reasonably determine from time to time;

"Deposit Account Security Deeds” means the Existing Deposit Account Security
Deeds and any New Deposit Account Security Deeds;

"Deposit Accounts” means the Existing Deposit Accounts and any New Deposit
Account (and shall in each case include each account, whether designated as such
or not, opened by any relevant person at the request of the Agent with the Agent
or any Bank or with any branch, sub branch or subsidiary of the Agent or any
Bank, as well as any sub accounts to which funds in any of the said accounts may
be allocated from time to time for currency or deposit purposes);

"Dollars” or “$” means the lawful currency from time to time of the United
States of America;

"Encumbrance” means any mortgage, charge (whether fixed or floating), pledge,
lien, hypothecation, assignment or Security Interest or any other agreement or
arrangement having a similar effect;

"Event of Default” means any of the events listed in Clause 15.1;

"Existing Collateral Account” means the account number MXLF2001002 of Alterra UK
with Bank of New York Mellon acting through its office at 160 Queen Victoria
Street, London EC4V 4LA;

"Existing Deposit Accounts” means:



  (a)   the Pounds Sterling account with account number 261725 held by Alterra
UK with the Agent and being the subject of the Imagine Account Security Deed;
and



  (b)   the Pounds Sterling account with account number 254052 held by Alterra
Holdings with the Agent and being the subject of the Alterra Holdings Account
Security Deed;

"Existing Deposit Account Security Deeds” means the Imagine Account Security
Deed and the Alterra Holdings Account Security Deed;

"Existing Quota Share Assignments” means, together, the assignments by way of
charge in favour of the Security Trustee of the Alterra Corporate 2 QSAs and the
Alterra Corporate 3 QSAs made by the Corporate Members as follows:



  (a)   the assignment dated 5 December 2008 made by Alterra Corporate 2 in
respect of the 2007 Alterra Corporate 2 QSA;



  (b)   the assignment dated 5 December 2008 made by Alterra Corporate 2 in
respect of the 2009 Alterra Corporate 2 Syndicate 1400 QSA;



  (c)   the assignment dated 30 March 2010 made by Alterra Corporate 2 in
respect of the 2009 Alterra Corporate 2 Syndicate 2526 QSA;



  (d)   the assignment dated 30 March 2010 made by Alterra Corporate 3 in
respect of the 2009 Alterra Corporate 3 Syndicate 1400 QSA; and



  (e)   the assignment dated 30 March 2010 made by Alterra Corporate 3 in
respect of the 2009 Alterra Corporate 3 Syndicate 2526 QSA;

"Existing Security Assignment” means the security assignment dated 5
December 2008 made between Alterra UK and the Security Trustee in relation to
the Investment Collateral of Alterra UK and the Existing Collateral Account;

"Facility” means the letter of credit facility of up to £60,000,000 to be made
available by the Banks to the Account Party under this Agreement and, as the
context may require, means the available amount of such facility from time to
time under this Agreement;

"FAL” means funds at Lloyd’s supporting underwriting as a member of the
Syndicates for any applicable year of account as required by Lloyd’s pursuant to
Lloyd’s Rules;

"Fee Letter” means the letter dated on or about the Restatement Date and
addressed by the Agent to the Account Party in relation to certain fees payable
to the Creditor Parties under this Agreement;

"Finance Documents” means this Agreement, the Amending and Restating Agreement,
the Fee Letter, each QSA Account Security Deed, each Collateral Account Control
Agreement, each of the other documents specified in Clause 11 and any and every
other document from time to time executed to secure, or to establish a
subordination or priorities arrangement in relation to, all or any of the
obligations of any person to the Creditor Parties (or any of them) under this
Agreement or any other Finance Documents;

"Financial Indebtedness” means any indebtedness in respect of:



  (a)   moneys borrowed or raised and interest thereon or any debit balances at
any bank or financial institution;



  (b)   any bond, bill of exchange, note, loan stock, debenture, commercial
paper or similar security or instrument;



  (c)   acceptance, documentary credit or guarantee facilities;



  (d)   deferred payments for assets or services acquired if the primary reason
behind the arrangement is to raise finance;



  (e)   rental payments so far as attributable to payment of capital under
finance leases, whether in respect of land, buildings, machinery or equipment or
otherwise;



  (f)   payments under hire purchase contracts;



  (g)   factored debts, to the extent that there is recourse;



  (h)   guarantees, bonds, standby letters of credit or other instruments issued
in connection with the performance of contracts or obligations;



  (i)   any interest or currency swap or any other form of derivative
transaction;



  (j)   (without double counting) guarantees, indemnities or other assurances
against financial loss in respect of indebtedness of any person falling within
any of paragraphs (a) to (i) inclusive above; and



  (k)   amounts raised or obligations incurred under any other transaction
having the commercial effect of any of the above;

but not (i) any contract of insurance or reinsurance having the commercial
effect of any of the above or (ii) any guarantee or other instrument or payment
in connection with the performance of any contract of insurance or reinsurance
or any obligation thereunder.

"Group” means Alterra Holdings and its Subsidiaries;

"Guarantor” means Alterra Holdings;

"Hedging Obligations” means with respect to any person, the net liability of
such person under any futures contract or options contract (including property
catastrophe futures and options), interest rate swap agreements and interest
rate collar agreements and all other agreements or arrangements for
non-speculative purposes designed to protect such person against catastrophic
events, fluctuations in interest rates or currency exchange rates that are
entered into in the ordinary course of business;

"Imagine Account Security Deed” means the security deed in respect of Alterra
UK’s Deposit Account dated 5 December 2008 and executed by Alterra UK in favour
of the Security Trustee;

"Indebtedness” means any obligation for the payment or repayment of moneys,
whether present or future, actual or contingent, sole or joint;

"Investment Collateral” means the cash, securities, investments and other
collateral listed in Schedule 5 held in one or more Charged Accounts, being
acceptable as collateral cover to the extent indicated by the applicable advance
rate specified therein, which:



  (a)   in the case of cash, is held either held with an Approved Custodian in a
Collateral Account or with the Agent in a Deposit Account (in the Account
Party’s option); and



  (b)   in the case of non-cash collateral, is held with an Approved Custodian
in a Collateral Account and which is capable of being marked to market on a
daily basis;

"Issuance Date” means, in relation to a Letter of Credit, the Banking Day on
which the Applicant specifies in the relevant Application that it wishes that a
Letter of Credit be issued or (as the case may be) amended by the Issuing Bank
or (as the context requires) the date on which that Letter of Credit is actually
issued or (as the case may be) amended by the Issuing Bank;

"Issuing Bank” means ING Bank N.V., London Branch, acting through its office at
60 London Wall, London EC2M 5TQ;

"Letter of Credit” means any letter of credit issued or to be issued by the
Issuing Bank (on behalf of the Banks) at the request of the Account Party
pursuant to this Agreement in the form required by Lloyd’s and which, subject to
extension in accordance with its terms, shall expire no later than
31 December 2015;

"LIBOR” means, in respect of a period:



  (a)   the applicable Screen Rate; or



  (b)   (if no Screen Rate is available for that period) the arithmetic mean of
the rates (rounded upwards to four decimal places) quoted to the Agent by
leading banks in the London interbank market,

at or about 11.00 a.m. London time 2 Banking Days before the commencement of
that period for the offering of deposits in Sterling in an amount comparable to
the Facility or relevant part thereof or other relevant sum (as the case may be)
and for a period comparable to that period;

"Lloyd’s” means the Society incorporated by the Lloyd’s Act 1871 by the name of
Lloyd’s;

"Lloyd’s Rules” means Lloyd’s Acts 1871-1982 and the byelaws and regulations
(including, if applicable, Financial Services Authority regulations) of Lloyd’s
applicable and in force from time to time;

"Lloyd’s Security and Trust Deed” means any deed which Lloyd’s may from time to
time require the Account Party or a Corporate Member to execute for the purpose
of providing FAL;

"Majority Banks” means, at any time, Banks the aggregate of whose Commitments
exceeds 66 % (or, for the purposes of Clauses 13, 22, 26 and 28, 50%) of the
Total Commitments at such time;

"Managing Agent” means Alterra at Lloyd’s Limited, a company incorporated in
England and Wales under company number 3304600 (or such other company (with the
consent of all the Banks) as may become managing agent of the Syndicates in
succession to Alterra at Lloyd’s Limited);

"Moody’s” means Moody’s Investors Services’ rating services or any successor to
its rating business;

"New Alterra Corporate 2 QSA” means any quota share agreement, in a form
complying with the requirements of Clause 13.11, executed from time to time
after the Restatement Date in respect of the 2012 underwriting year of account
made between (i) Alterra Bermuda as reinsurer and (ii) Alterra Corporate 2 as
reinsured in respect of its underwriting as a member of any of the Syndicates;

"New Alterra Corporate 3 QSA” means any quota share agreement, in a form
complying with the requirements of Clause 13.11, executed from time to time
after the Restatement Date in respect of the 2012 underwriting year of account
made between (i) Alterra Bermuda as reinsurer and (ii) Alterra Corporate 3 as
reinsured in respect of its underwriting as a member of any of the Syndicates;

"New Collateral Account” means any account held by an Obligor with the Agent or
an Approved Custodian (other than the Existing Collateral Account) and which has
been designated by the Account Party (with the consent of the Agent) as a “
Collateral Account” for the purposes of this Agreement;

"New Collateral Account Security Assignment” means, in respect of a Collateral
Account (other than the Existing Collateral Account), a security assignment
executed by the relevant account holder over that Collateral Account in favour
of the Security Trustee in a form substantially similar to the Existing Security
Assignment;

"New Deposit Account” means:



  (a)   the Pounds Sterling account of Alterra Corporate 2 to be opened (if
required) with the Agent in accordance with the relevant Quota Share
Assignment(s) (being the subject of the Alterra Corporate 2 Account Security
Deed);



  (b)   the Pounds Sterling account of Alterra Corporate 3 to be opened (if
required) with the Agent in accordance with the relevant Quota Share
Assignment(s) (being the subject of the Alterra Corporate 3 Account Security
Deed); and



  (c)   any other account held by an Obligor with the Agent (other than an
Existing Deposit Account) and which has been designated by the Account Party
(with the consent of the Agent) as a “Deposit Account” for the purposes of this
Agreement;

"New Deposit Account Security Deed” includes the Alterra Corporate 2 Account
Security Deed and the Alterra Corporate 3 Account Security Deed (in each case,
if executed) and means, in respect of a New Deposit Account, a security deed
executed over that New Deposit Account by the relevant account holder in favour
of the Security Trustee in a form substantially similar to the Imagine Account
Security Deed;

"New Quota Share Agreement” means any New Alterra Corporate 2 QSA and any New
Alterra Corporate 3 QSA;

"New Quota Share Assignment” means, in respect of a New Quota Share Agreement,
the assignment by way of charge to be executed over that New Quota Share
Agreement by the relevant Corporate Member in favour of the Security Trustee in
a form substantially similar to the Existing Quota Share Assignments;

"Obligor” means the Guarantor and any Subsidiary of the Guarantor, other than
Alterra Bermuda and Alterra at Lloyd’s Limited, which is a party from time to
time to any of the Finance Documents which has not been released from all
obligations to the relevant Creditor Parties thereunder other than any Creditor
Party (including, for the avoidance of doubt, Alterra UK);

"Outstanding Indebtedness” means the aggregate of the maximum amounts for which
the Banks are or may be liable, actually or contingently, under all Letters of
Credit and all other sums of money whatsoever from time to time due or owing,
actually or contingently, to the Creditor Parties under or pursuant to the
Finance Documents;

"Permitted Encumbrance” means:



  (a)   any Encumbrance granted or subsisting under any deed or agreement
required by Lloyd’s to be executed or entered into by or on behalf of any
Obligor in connection with the insurance business at Lloyd’s or the membership
of Lloyd’s of a Corporate Member;



  (b)   any Encumbrance created by or pursuant to the Finance Documents;



  (c)   any Encumbrance that replaces a Permitted Encumbrance if such new
Encumbrance does not secure a greater sum than the existing Encumbrance;



  (d)   any netting or set-off arrangement entered into by the Account Party in
the ordinary course of its banking arrangements for the purpose of netting debit
and credit balances; and



  (e)   a lien arising solely by operation of law incurred in the ordinary
course of business and not in connection with the borrowing of money, for sums
not yet overdue;

"Potential Event of Default” means an event or circumstance which, with the
giving of any notice, lapse of time, determination of the Agent in accordance
with the relevant provisions of the Finance Documents or satisfaction of any
other condition would constitute an Event of Default;

"Pounds Sterling” or “£” means the lawful currency from time to time of the
United Kingdom;

"Primary FAL” means, in respect of a Corporate Member, all FAL of that Corporate
Member which is available to cover losses of the Syndicates (or any of them)
other than the FAL constituted by the Letters of Credit;

"Quota Share Agreements” means, together, the Alterra Corporate 2 QSAs and the
Alterra Corporate 3 QSAs and “Quota Share Agreement” means the relevant one of
them;

"Quota Share Assignments” means the Existing Quota Share Assignments and any New
Quota Share Assignment;

"Quotation Day” means in relation to any period for which an interest rate is to
be determined, the first day of that period;

"QSA Account Security Deed” means the Alterra Corporate 2 Pledge Agreement, the
Alterra Corporate 3 Pledge Agreement and, in respect of any Investment
Collateral deposited in a Collateral Account or Deposit Account as security for
the obligations of the Reinsurer to a Corporate Member under any Quota Share
Agreement, a security deed or pledge agreement in respect of that Investment
Collateral and the relevant Collateral Account or Deposit Account executed by
the relevant account holder in favour of the relevant Corporate Member in the
agreed form;

"QSA Account Security Deed Assignment” means the Alterra Corporate 2 Pledge
Assignment, the Alterra Corporate 3 Pledge Assignment and, in respect of a QSA
Account Security Deed, the assignment by way of security by the relevant
Corporate Member of its rights under that QSA Account Security Deed in favour of
the Security Trustee in the agreed form;

"RDS” means a realistic disaster scenario prescribed from time to time by
Lloyd’s and in respect of which, pursuant to Lloyd’s Rules, the Managing Agent
is obliged to prepare and submit to Lloyd’s a report;

"Reference Date” shall have the meaning given to such term in Clause 14.7.1;

"Reinsurer” means, in respect of any Quota Share Agreement, the party which is
the reinsurer thereunder being Alterra Bermuda or, in the case of the 2007
Alterra Corporate 2 QSA (unless replaced by a replacement quota share agreement
entered into by Alterra Bermuda), Imagine Insurance Company Limited;

"Relevant Corporate Member” means a Corporate Member whose FAL includes one or
more Letters of Credit;

"Restatement Date” means 16 December 2010;

"Screen Rate” means, for any period, the British Bankers’ Association Interest
Settlement Rate for Pounds Sterling for the relevant period, displayed on the
appropriate page of the Reuters screen. If the agreed page is replaced or
service ceases to be available, the Agent may specify another page or service
displaying the appropriate rate after consultation with the Account Party;

"Security Interest” means any mortgage, pledge, lien, charge, assignment,
hypothecation or security interest or any other agreement or arrangement having
a similar effect;

"Security Period” means the period from the date of this Agreement until the
discharge of the security (if any) created by the Finance Documents by final and
irrevocable repayment or payment in full of the Outstanding Indebtedness or its
extinguishment by expiry of all the Letters of Credit;

"Security Trustee” means ING Bank N.V., London Branch, acting through its office
at 60 London Wall, London EC2M 5TQ;

"Service Bank” means the Agent or the Security Trustee;

"S&P” means Standard & Poor’s rating services, a division of The McGraw-Hill
Companies, Inc. or any successor to its rating business;

"Subsidiary” has the meaning given to such term in section 1159 of the Companies
Act 2006;

"Subsidiary Undertaking” shall have the meaning given to such expression in
section 1162 of the Companies Act 2006;

"Syndicates” means the syndicates at Lloyds 1400, 2525 and 2526 (2011 and
2012 years of account and prior open years of account to the extent that a
Corporate Member is still required to maintain funds at Lloyd’s in respect of
its participation thereon) and any other syndicate at Lloyd’s of which the
Managing Agent is the managing agent;

"Tax” means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any related penalty or interest);

"Tax Credit” shall have the meaning given to such term in Clause 6.4.1;

"Tax Deduction” means a deduction or withholding for or on account of Tax from a
payment under a Finance Document;

"Tax Payment” means a payment made by an Obligor to a Finance Party in any way
relating to a Tax Deduction or under any indemnity given by that Obligor in
respect of Tax under any Finance Document;

"Transfer Certificate” means a transfer certificate in the form set out in
Schedule 3 with any modifications or amendments approved or required by the
Agent;

"US GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession, which are applicable to the circumstances as of the date of
determination);

"Valuation Report” means a valuation report issued by an Approved Custodian in
respect of the Investment Collateral held with it, such report to be in a form
acceptable to the Agent.



1.2   Construction of certain expressions

The following expressions shall be construed in the following manner:

"approved” means approved in writing by the Agent, with the authorisation of the
applicable Majority Banks;

"Account Party”, “Applicant”, “Corporate Member”, “Guarantor” and “Obligor”
include their respective legal personal representatives, administrators,
successors and permitted assigns;

"Agent”, “Bank”, “Creditor Party”, “Issuing Bank” and “Security Trustee” include
their respective successors and assigns; and

     
1.3
  "person” includes a corporate entity and any body of persons, corporate or
unincorporated.
General interpretation

In this Agreement:



  1.3.1   unless the context otherwise requires, words in the singular include
the plural and vice versa;



  1.3.2   references to any document include the same as varied, supplemented or
replaced from time to time;



  1.3.3   references to any enactment include re-enactments, amendments and
extensions thereof;



  1.3.4   clause headings are for convenience of reference only and are not to
be taken into account in construction;



  1.3.5   unless otherwise specified, references to Clauses, Recitals and
Schedules are respectively to Clauses of and Recitals and Schedules to this
Agreement;



  1.3.6   any document expressed to be “in the agreed form” means a document in
a form approved by (and for the purposes of identification initialled and/or
signed by or on behalf of) the Account Party (or other Obligor) and the Agent or
(in the case of any of the Finance Documents where appropriate) a document in
the form actually executed by both the relevant Obligor and, if appropriate, the
Security Trustee;



  1.3.7   references to periods of “months” shall mean a period beginning in one
calendar month and ending in the relevant calendar month on the day numerically
corresponding to the day of the calendar month in which such period started,
provided that (a) if such period started on the last Banking Day in a calendar
month, or if there is no such numerically corresponding day, such period shall
end on the last Banking Day in the relevant calendar month and (b) if such
numerically corresponding day is not a Banking Day, such period shall end on the
next following Banking Day in the same calendar month, or if there is no such
Banking Day, such period shall end on the preceding Banking Day (and “month” and
“monthly” shall be construed accordingly);



  1.3.8   an Event of Default or a Potential Event of Default is “continuing” if
it has not been remedied to the reasonable satisfaction of the Agent or waived.



1.4   Third party rights

A person who is not a party to this Agreement may not enforce, or otherwise have
the benefit of, any provision of this Agreement under the Contracts (Rights of
Third Parties) Act 1999.



2.   THE FACILITY — GENERAL PROVISIONS



2.1   Overall maximum limit

The overall maximum limit of the Facility shall not exceed £60,000,000 and,
unless the Agent (with the approval of all of the Banks) otherwise agrees in
writing, no Letter of Credit shall be issued or amended to increase its face
value if such limit has been or would thereby be exceeded.



2.2   Banks’ participations

Subject to the provisions of this Agreement, each Bank will participate in the
Facility by indemnifying the Issuing Bank in respect of the Letters of Credit up
to an aggregate maximum principal amount not exceeding its Commitment and in the
proportion which its Commitment bears to the Total Commitments.



2.3   Cancellation

The Account Party, if it gives the Agent not less than 5 Banking Days’ prior
notice, may cancel the whole or any part of the undrawn portion of the Facility
and/or procure the full or partial release by Lloyd’s of any Letter of Credit
provided that any such partial cancellation or release must be in a minimum
amount or an integral multiple of £5,000,000. Any cancellation or release under
this Clause 2.3 shall reduce the Commitments of the Banks pro rata.



2.4   Position after expiry of Commitment Period

After the date of expiry of the Commitment Period, no Letter of Credit may be
issued or amended to extend its term or increase its face value.



2.5   Obligations of Creditor Parties several

The obligations of each Creditor Party under this Agreement and the other
Finance Documents are several and, accordingly:



  2.5.1   no Creditor Party shall be liable for the failure of any other
Creditor Party to perform its obligations under this Agreement or any of the
other Finance Documents; and



  2.5.2   the failure of a Creditor Party to perform any of its obligations
under this Agreement or any of the other Finance Documents shall not relieve any
other Creditor Party or any Obligor from any of their respective obligations
hereunder or thereunder.



2.6   Rights of Creditor Parties several

The rights and interests of each Creditor Party under this Agreement and the
other Finance Documents are several and, accordingly, notwithstanding any
provision to the contrary herein or therein:



  2.6.1   the aggregate of the amounts outstanding at any time under this
Agreement and the other Finance Documents to each Creditor Party shall be due as
a separate and independent debt; and



  2.6.2   each Creditor Party shall have the right to sue for any amount due and
payable to it from the Account Party or any other Obligor under this Agreement
or any of the other Finance Documents and it shall not be necessary for any
other Creditor Party to be joined as an additional party in any proceedings to
that end.



2.7   Restrictions on other proceedings by individual Creditor Parties

No Creditor Party shall, except with the prior written consent of the Majority
Banks, bring any proceedings (other than pursuant to Clause 2.6.2) against the
Account Party or any other Obligor in respect of any other claim (whether in
contract, tort or otherwise) which that Creditor Party may have under or in
connection with this Agreement or any of the other Finance Documents.



2.8   Parties bound by certain actions of the Majority Banks

Each Creditor Party, the Account Party and each other Obligor shall be bound in
the absence of manifest error by:



  2.8.1   any determination made, or action taken, by the applicable Majority
Banks under any discretion conferred on such Majority Banks by any provision of
a Finance Document;



  2.8.2   any instruction or authorisation given by the applicable Majority
Banks to the Issuing Bank, the Agent or the Security Trustee under or in
connection with any Finance Document; and



  2.8.3   any action taken (or in good faith purportedly taken) by the Issuing
Bank, the Agent or the Security Trustee in accordance with such an instruction
or authorisation.



3.   THE FACILITY — SPECIFIC PROVISIONS



3.1   Purpose

Subject to the provisions of this Agreement, the Issuing Bank (on behalf of the
Banks) agrees to issue Letters of Credit which will form part of the FAL of the
Corporate Members in respect of the Syndicates only.

              3.2   Currency and amount
 
    3.2.1     The currency specified in an Application must be Pounds Sterling.



  3.2.2   The amount of a proposed Letter of Credit as specified in an
Application must be in an amount which is not more than the maximum available
amount of the Facility.



3.3   Application required

If the Applicant wishes the Issuing Bank (on behalf of the Banks) to issue or
amend a Letter of Credit, it must make an Application and give it to the Agent
not later than 10:00 a.m. London Time 4 Banking Days before the proposed
Issuance Date. Each Application shall:

            3.4    
3.3.1be effective on receipt by the Agent;
3.3.2constitute a representation and warranty in the terms of Clause 12; and
3.3.3be irrevocable.
Condition of effectiveness of Applications

No Application made pursuant to this Clause 3 shall be considered effective
until all the applicable conditions precedent set out in Clause 10 have been
satisfied.



3.5   Issuance of Letters of Credit

Subject to the provisions of this Agreement and, in particular, but without
limitation, Clause 2.1, the Issuing Bank (on behalf of the applicable Banks)
will issue or (as the case may be) amend each Letter of Credit on the applicable
Issuance Date in accordance with the Application made by the Applicant provided
that the Issuance Date must fall on a Banking Day during the Commitment Period.



3.6   Order of Application of Funds at Lloyd’s

It is acknowledged by the Account Party that, subject to the duties of Lloyd’s
as a trustee of all such FAL and to any conditions and requirements prescribed
under the membership byelaw (No. 5 of 2005) which are for the time being
applicable, the FAL of the Account Party will, to the extent that the Obligors
are able to procure the same upon and subject to the terms of this Agreement, be
applied in the following order of application:



  3.6.1   FIRST, the Primary FAL; and



  3.6.2   SECOND, the Letters of Credit issued pursuant to this Agreement upon
the Application of the Account Party.



3.7   Account Party’s option to provide collateral cover



  3.7.1   Subject to giving at least 5 Banking Days written notice to the Agent,
the Account Party shall have the option of depositing, or procuring that the
Guarantor or Alterra Bermuda deposits, Investment Collateral in a Charged
Account with an Approved Custodian or (in the case of cash only) the Agent.



  3.7.2   The Account Party, subject to there being no continuing Event of
Default, may request the Agent to vary the extent to which Letters of Credit are
secured (or not secured as the case may be) by Investment Collateral, or to
exchange one form of Investment Collateral for another form of Investment
Collateral, or to transfer Investment Collateral in the form of cash from a
Collateral Account to a Deposit Account (and vice versa), or to transfer
Investment Collateral to Lloyd’s to reduce the amount of any Letter of Credit,
by giving at least 5 Banking Days written notice to the Agent and such variation
or exchange or transfer shall take effect, for all purposes under this
Agreement, as from the first day of the next following month.



  3.7.3   If at any time the Managing Agent makes a cash call on a Corporate
Member and the circumstances are such that, if that cash call were not satisfied
by that Corporate Member, Lloyd’s would demand payment under any Letter of
Credit then, at the request of the Account Party and upon receiving from the
Account Party evidence of those circumstances, the Security Trustee shall:



  (a)   cause cash comprising part of the Investment Collateral to be applied in
discharge of that cash call (or non-cash Investment Collateral to the extent
that the cash component of the Investment Collateral is insufficient for that
purpose); and/or



  (b)   notwithstanding the terms of the Quota Share Assignments, permit any
payment that becomes due to that Corporate Member under any of the Quota Share
Agreements by reason of that cash call to be made to the appropriate account of
a Syndicate in or towards discharge thereof;

in each case, in a maximum amount equal to the payment that would be demanded by
Lloyd’s under such Letter of Credit if that cash call were not satisfied by that
Corporate Member.



3.8   Value of Investment Collateral

For the purposes of this Agreement, the value of the Investment Collateral from
time to time shall be calculated by the Agent, as often as it deems necessary,
using its reasonable credit judgement, by reference to any information that the
Agent deems appropriate (including, but not limited to, the most recent
Custodial Account Certificates, Valuation Reports and Borrowing Base
Certificate), but in the event of challenge by the Account Party as to the value
of any Investment Collateral held with an Approved Custodian, it shall, in the
absence of manifest error, be conclusively determined by that Approved Custodian
using normal pricing sources.

For the avoidance of doubt, the aggregate value that is attributed for the
purposes of this Agreement to any Investment Collateral which is subject to a
Security Interest in favour of a Corporate Member pursuant to a QSA Account
Security Deed and which has been assigned to the Security Trustee by that
Corporate Member pursuant to a QSA Account Security Deed Assignment shall not
exceed the maximum aggregate amount recoverable from the Reinsurer under the
relevant Quota Share Agreement or Quota Share Agreements and which has been
secured by that Security Interest.



3.9   Mandatory cancellation — change of control



  3.9.1   For the purposes of this Clause 3.9, a “change of control” occurs if,
Alterra Holdings ceases to be the beneficial owner directly or indirectly of the
whole of the issued share capital of the Account Party and Alterra Bermuda.



  3.9.2   The Account Party must promptly notify the Agent if it becomes aware
of any change of control.



  3.9.3   After a change of control, if all the Banks so require, the Agent may,
by written notice to the Account Party:



  (a)   declare the commitment of the Issuing Bank to issue or amend any Letter
of Credit cancelled, whereupon such commitment shall be cancelled and the Total
Commitments shall be cancelled accordingly;



  (b)   enter into any agreement or arrangement which the Banks shall think fit
for the cancellation, discharge, release, reduction, compromise and/or return of
any or all of the Letters of Credit then outstanding and/or any actual or
contingent obligation or liability thereunder; and



  (c)   demand that the Account Party provide (or procure the provision of)
Investment Collateral in an amount equal to the face value of each issued Letter
of Credit (and the Account Party shall comply with such demand within 2 Banking
Days of its receipt).

            3.10    
Any such notice will take effect in accordance with its terms.
Additional Account Parties

An Account Party may request that any Subsidiary of Alterra Holdings becomes an
additional Account Party and such Subsidiary will become an Account Party if:



  3.10.1   the Banks approve the addition of that Subsidiary (such approval not
to be unreasonably withheld or delayed in the case of a wholly owned Subsidiary
of an Account Party);



  3.10.2   that Subsidiary delivers to the Agent a duly completed and executed
Accession Letter;



  3.10.3   each Account Party confirms to the Agent that no Event of Default is
continuing or would occur as a result of that Subsidiary becoming an Additional
Account Party; and



  3.10.4   the Agent has received such documents and other evidence as it shall
reasonably request in relation to that Subsidiary, each in form and substance
satisfactory to the Agent (acting reasonably and promptly).



3.11   Termination of Funds at Lloyd’s Letters of Credit

The Issuing Bank may, in its absolute discretion, at any time up to and
including 31 December 2011, serve notice on Lloyd’s giving 4 years notice of
termination of a Letter of Credit, in accordance with the terms of the Letter of
Credit.



4.   CONDITIONS APPLICABLE TO LETTERS OF CREDIT



4.1   Terms of Letters of Credit

Each Letter of Credit shall be in such terms as are permitted by Lloyd’s for
letters of credit supporting FAL.



4.2   Authority to Issuing Bank to pay

The Issuing Bank is hereby authorised, without any further reference to or
further authority from the Account Party, to pay or accept for the account of
the Account Party all drafts, demands or other instruments whatsoever (each a
“draft”) drawn or made or purporting to be drawn or made under any Letter of
Credit, provided that such authorisation shall be without prejudice to the
obligation of the Issuing Bank to perform its duties under the International
Standby Practices, International Chamber of Commerce Publication No 590, 1998
(or to any subsequent revision to which a Letter of Credit may be expressed to
be subject) and to the conditions of the relevant Letter of Credit, subject to
Clause 4.6.



4.3   Reimbursement

The Account Party shall (a) forthwith reimburse the Issuing Bank (on behalf of
the Banks) on demand the amount paid on a draft drawn or made or purporting to
be drawn or made under any Letter of Credit or, if so required by the Issuing
Bank, immediately pay in advance (but no more than one Banking Day before
payment by the Issuing Bank is due) to the Issuing Bank, or as the Issuing Bank
may direct, the amount which is or may be payable on such draft, and (b) in the
case of each acceptance promptly pay to the Issuing Bank or as the Issuing Bank
may direct on demand, but in any event not later than one Banking Day before
maturity at the place for payment, the amount payable by reason of such
acceptance provided always that:



  4.3.1   subject to paragraph 4.3.2, the Account Party may direct the Issuing
Bank to apply any Investment Collateral in settlement of such reimbursement
obligation or payment obligation; but



  4.3.2   the Issuing Bank will not be obliged to use any Investment Collateral
in settlement of such reimbursement obligation except to the extent that the
value of the Investment Collateral (given pursuant to Clause 3.7) exceeds the
outstanding amount of all the Letters of Credit issued at the time.



4.4   Account Party’s indemnity

Without limiting Clause 4.3, the Account Party shall indemnify the Issuing Bank
and hold it harmless from and against all claims, demands, actions, losses,
liabilities, damages, costs, expenses, fees, commissions, charges and other sums
of whatsoever nature (including legal fees and expenses on a full indemnity
basis) which it may incur or pay in acting as the Issuing Bank for any Letter of
Credit (otherwise than by the Issuing Bank’s fraud, misconduct or negligence),
including but not limited to any liability or sum as aforesaid which it may
incur or pay to any confirming, advising or negotiating bank and shall forthwith
provide the Issuing Bank with funds to meet any liability or pay any sum as
aforesaid.



4.5   Banks’ indemnities



  4.5.1   Each Bank shall (according to its Commitment) immediately on demand
indemnify the Issuing Bank against any cost, loss or liability incurred by the
Issuing Bank (otherwise than by reason of the Issuing Bank’s fraud, misconduct
or negligence) in acting as the Issuing Bank under any Letter of Credit (unless
the Issuing Bank has been reimbursed by an Obligor pursuant to a Finance
Document).



  4.5.2   The obligations of each Bank under this Clause are continuing
obligations and will extend to the ultimate balance of sums payable by that Bank
in respect of any Letter of Credit, regardless of any intermediate payment or
discharge in whole or in part.



  4.5.3   The obligations of any Bank under this Clause will not be affected by
any act, omission, matter or thing which, but for this Clause, would reduce,
release or prejudice any of its obligations under this Clause (without
limitation and whether or not known to it or any other person) including:



  (a)   any time, waiver or consent granted to, or composition with, any
Obligor, any beneficiary under a Letter of Credit or other person;



  (b)   the release of any other Obligor or any other person under the terms of
any composition or arrangement with any creditor or any Obligor;



  (c)   the taking, variation, compromise, exchange, renewal or release of, or
refusal or neglect to perfect, take up or enforce, any rights against, or
security over assets of, any Obligor, any beneficiary under a Letter of Credit
or other person or any non-presentation or non-observance of any formality or
other requirement in respect of any instrument or any failure to realise the
full value of any security;



  (d)   any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of an Obligor, any beneficiary
under a Letter of Credit or any other person;



  (e)   any amendment (however fundamental) or replacement of a Finance
Document, any Letter of Credit or any other document or security;



  (f)   any unenforceability, illegality or invalidity of any obligation of any
person under any Finance Document, any Letter of Credit or any other document or
security; or



  (g)   any insolvency or similar proceedings.

              4.6   Exclusion of Bank's liability
 
    4.6.1     Each Letter of Credit shall be opened entirely at the risk of the
Account Party.



  4.6.2   Any action taken or omitted by the Issuing Bank or any of its
correspondents or agents under or in connection with any Letter of Credit, if
taken or omitted in good faith and in the absence of fraud, misconduct or
negligence, shall be binding on the Account Party and shall not place the
Issuing Bank under any liability to the Account Party.



  4.6.3   Without prejudice to the provisions of Clause 4.6.2, in the event of
any uncertainty or ambiguity in any instructions given to the Issuing Bank in
any instructions, the Issuing Bank may, at its discretion, either (a) act upon
its understanding of the meaning of such instructions, or (b) take no action
until the Account Party clarifies such instructions to the Issuing Bank’s
satisfaction. The Issuing Bank shall not be held liable for any losses incurred
by the Account Party as a result of any action which the Issuing Bank takes in
the light of such instructions in the absence of fraud, misconduct or negligence
on its part.



4.7   Provision of information

The Account Party undertakes to inform and keep the Agent informed of any
material fact or circumstance which will or may be likely to give rise to a
draft being drawn or made under any Letter of Credit immediately upon its
becoming aware of such material fact or circumstance.



4.8   Propriety of demand

The Issuing Bank shall be entitled to rely without further enquiry on any
demand, claim, document or other communication believed by it in good faith to
be genuine and correct and to have been signed or otherwise executed or made by
the proper person and otherwise to be in conformity with a Letter of Credit.



4.9   Incorporation of ISP 1998 and conditions of Application

The Account Party agrees that the International Standby Practices, International
Chamber of Commerce Publication No 590, 1998 and the conditions of the relevant
Application shall apply to each Letter of Credit. In the case of any conflict
between the provisions of this Agreement on the one hand and that publication
and/or of the Application on the other, the provisions of this Agreement shall
prevail.



4.10   Payments and interest

The Account Party shall pay to the Issuing Bank (as agent for and on behalf of
the Banks) on demand from time to time all amounts payable by the Account Party
under Clauses 4.3 and 4.4 together with interest at the Default Rate on each
such amount from the date of the Issuing Bank’s payment until the date of the
Account Party’s payment to the Issuing Bank, before or after any relevant
judgment.



5.   PAYMENTS



5.1   Place of payment

Unless otherwise specified by the Issuing Bank or otherwise provided in this
Agreement or any of the other Finance Documents, all moneys to be paid by the
Banks to the Issuing Bank or by the Account Party or the Guarantor to any Bank
under this Agreement and any of the other Finance Documents shall be paid to the
Issuing Bank or to the Agent or the Security Trustee on behalf of the Banks (as
the case may be):



  5.1.1   by not later than 10.00 a.m. (London time);



  5.1.2   on their due date in Pounds Sterling, in funds which are for same day
settlement in the London Interbank Payments System (or in such other funds as
shall for the time being be customary for settlement of international banking
transactions in Pounds Sterling); and



  5.1.3   to such account of the Issuing Bank, the Agent or the Security Trustee
(as the case may be) as such party shall notify the Account Party and the Banks
in writing from time to time.



5.2   Availability of funds conditional upon receipt by Agent

Neither the Issuing Bank nor the Agent nor the Security Trustee shall be obliged
to make available to any of the parties hereto any amount which it is due to
receive for the account of that party and which it is not otherwise liable to
pay unless it is satisfied that it has unconditionally received the funds
concerned.



5.3   Refunds by Banks

Without prejudice to Clause 5.2, if the Issuing Bank or the Agent or the
Security Trustee makes an amount available to another Creditor Party which has
not (but should have) been paid to the Issuing Bank or the Agent or the Security
Trustee by the Account Party or any other Obligor, such Creditor Party shall:



  5.3.1   on demand refund such amount to the Issuing Bank or the Agent or the
Security Trustee (as the case may be); and



  5.3.2   pay to the Agent or the Issuing Bank on demand such further amount (as
conclusively certified by the Issuing Bank or the Agent or the Security Trustee)
as shall indemnify the Issuing Bank or the Agent or the Security Trustee against
any cost, loss, liability or expense suffered or incurred by the Issuing Bank or
the Agent or the Security Trustee as a result of its having made available such
amount to that Creditor Party before receiving it from the Account Party or
other such Obligor.



5.4   Non Banking Days

All payments due shall be made on a Banking Day. If the due date for payment
falls on a day which is not a Banking Day:



  5.4.1   the payment or payments due shall be made on the first Banking Day
thereafter, provided this falls in the same calendar month; and



  5.4.2   if it does not, payment shall fall due and be made on the immediately
preceding Banking Day.



5.5   Accrual of interest and periodic payments

All payments of commission, interest and other payments of an annual or periodic
nature to be made by the Account Party shall accrue from day to day and be
calculated on the basis of the actual number of days elapsed and a 365 day year.



6.   NO SET-OFF, COUNTERCLAIM OR TAX DEDUCTION



6.1   No set-off or counterclaim

All payments to be made by the Account Party or any other Obligor under this
Agreement and any of the other Finance Documents shall be made:



  6.1.1   without set-off or counterclaim; and



  6.1.2   free and clear of, and without deduction for or on account of, any
present or future taxes, unless the Account Party or such other Obligor is
compelled by law to make payment subject to any such tax.



6.2   Tax gross-up



  6.2.1   Each Obligor must make all payments to be made by it under the Finance
Documents without any Tax Deduction, unless a Tax Deduction is required by law.



  6.2.2   If an Obligor or the Issuing Bank is aware that an Obligor must make a
Tax Deduction (or that there is a change in the rate or the basis of a Tax
Deduction), it must promptly notify the Agent.



  6.2.3   If a Tax Deduction is required by law to be made by an Obligor or the
Agent, the amount of the payment due from the Obligor will be increased to an
amount which (after making the Tax Deduction) leaves an amount equal to the
payment which would have been due if no Tax Deduction had been required.



  6.2.4   If an Obligor is required to make a Tax Deduction or a payment
required in connection with a Tax Deduction, the Obligor making that Tax
Deduction or payment must deliver to the Agent for the relevant Creditor Party
evidence satisfactory to that Creditor Party (acting reasonably) that the Tax
Deduction has been made or (as applicable) the appropriate payment has been paid
to the relevant taxing authority.



6.3   Tax indemnity



  6.3.1   Except as provided below, the Account Party must indemnify a Creditor
Party against any loss or liability which that Creditor Party determines will be
or has been suffered (directly or indirectly) by that Creditor Party for or on
account of Tax in relation to a payment received or receivable (or any payment
deemed to be received or receivable) under a Finance Document.



  6.3.2   Clause 6.3.1 above does not apply to any Tax assessed on a Creditor
Party under the laws of the jurisdiction in which:



  (a)   that Creditor Party is incorporated or, if different, the jurisdiction
(or jurisdictions) in which that Creditor Party has a facility office and is
treated as resident for tax purposes; or



  (b)   that Creditor Party’s facility office is located in respect of amounts
received or receivable in that jurisdiction,

if that Tax is imposed on or calculated by reference to the net income received
or receivable by that Creditor Party. However, any payment deemed to be received
or receivable, including any amount treated as income but not actually received
by the Creditor Party, such as a Tax Deduction, will not be treated as net
income received or receivable for this purpose.



6.4   Tax Credit

If an Obligor makes a Tax Payment and the relevant Creditor Party (in its
absolute discretion) determines that:



  6.4.1   it is entitled to receive or be granted a credit against Tax payable
by it (a “Tax Credit”) attributable to that Tax Payment; and



  6.4.2   it has used and retained that Tax Credit,

the Creditor Party must pay an amount to the Obligor which that Creditor Party
determines (in its absolute discretion) will leave it (after that payment) in
the same after-tax position as it would have been if the Tax Payment had not
been made by the Obligor.



7.   ACCOUNTS OF THE BANK



7.1   Issuing Bank to open accounts

The Issuing Bank will open and maintain on its books accounts showing the
amounts owing to each Bank from the Account Party and the other Obligors and the
amounts of all payments falling due and received by that Bank.



7.2   Evidence of obligations

In any legal action or proceeding arising out of or in connection with this
Agreement, the entries from time to time made in the accounts opened and
maintained under this Clause 7 shall, in the absence of manifest error, be prima
facie evidence of the obligation of the Account Party to repay the Outstanding
Indebtedness, to pay interest thereon and to pay all other sums due hereunder.



8.   APPLICATION OF MONEYS



8.1   Order of application



  8.1.1   Except as otherwise specifically provided in this Agreement or in any
other of the Finance Documents, all moneys received or recovered by any Bank
will, after discharging the cost (if any) incurred in collecting such moneys, be
applied as follows:



      FIRST: in or towards payment of all moneys expended or liabilities
incurred by the Creditor Parties (or any of them) in respect of expenses, fees
or charges relating to the preparation, completion and registration (if any) of
the Finance Documents or in respect of the protection, maintenance or
enforcement of any security which they create;



      SECONDLY: in or towards the satisfaction of any amounts forming the
balance of the Outstanding Indebtedness which are then due and payable and are
secured by an applicable Finance Document, whether by reason of payment demanded
or otherwise;



      THIRDLY: in or towards the satisfaction of any amounts forming the balance
of the Outstanding Indebtedness which are then due and payable, whether by
reason of payment demanded or otherwise;



      FOURTHLY: at the Banks’ discretion, in retention on an interest bearing
suspense account of such amount as the Agent may consider appropriate to secure
the discharge of any part of the Outstanding Indebtedness not then due and
payable, and, upon the same becoming due and payable, in or towards the
discharge thereof in accordance with the foregoing provisions of this Clause
8.1; and



      FIFTHLY: the balance (if any) shall be paid to the Account Party or other
person entitled.



8.2   Waiver of right of appropriation

The Account Party hereby irrevocably waives any rights of appropriation to which
it may be entitled.



9.   DEPOSIT ACCOUNTS



9.1   Opening of Deposit Accounts

The Account Party and the Guarantor have each established with the Agent their
respective Existing Deposit Account and shall procure that Alterra Corporate 2
and Alterra Corporate 3 each open a New Deposit Account with the Agent as and
when required in accordance with the relevant Quota Share Assignment(s). The
Account Party and any other Obligor may from time to time (with the consent of
the Agent) open one or more other accounts with the Agent which shall constitute
a “Deposit Account” for the purposes of this Agreement.



9.2   Obligations with respect to Deposit Accounts

The Account Party will, at the request of the Agent, do and/or procure all such
acts and things and execute or procure the execution of all such documents as
the Agent may require in order to create security over the Deposit Accounts more
effectively to secure the payment of the Outstanding Indebtedness.



9.3   Security over Deposit Accounts

Notwithstanding anything to the contrary contained in this Agreement, so long as
the Account Party remains under any liability (whether actual or contingent) in
respect of the Outstanding Indebtedness, each Deposit Account shall be subject
to a continuing security in favour of the Security Trustee pursuant to a Deposit
Account Security Deed or, as the case may be, a QSA Account Security Deed
assigned to the Security Trustee under a QSA Account Security Deed Assignment.



9.4   Appropriation after default

On or at any time after the happening of an Event of Default or a Potential
Event of Default which is continuing the Agent shall forthwith become entitled
at any time and without notice to the Account Party or any other Obligor to
appropriate to the extent of the Outstanding Indebtedness all or any of the
moneys standing to the credit of each Deposit Account which is subject to a
Deposit Account Security Deed and apply the same in or towards the discharge of
the Outstanding Indebtedness in accordance with Clause 8.



9.5   Bank and other charges

All bank, exchange, telegraph and other charges in connection with the inward
and outward remittance of moneys to and from each Deposit Account shall be for
the account of the Account Party and the Agent shall be entitled, and is hereby
irrevocably and unconditionally authorised by the Account Holder and the
Guarantor in respect of their Deposit Accounts, to debit the amount of such
charges to the Deposit Accounts, as and when such charges are incurred.



9.6   Continuing obligations of Account Party

Nothing in this Clause 9 whether express or implied, shall relieve the Account
Party of its absolute and unconditional obligations as the case may be to
reimburse and indemnify the Issuing Bank (on behalf of the Banks) in accordance
with Clauses 4.3 and 4.4 and to pay interest on any relevant amounts and to pay
all other sums from time to time due, owing or payable hereunder and under any
of the other Finance Documents.



10.   CONDITIONS PRECEDENT



10.1   Conditions to be satisfied

It shall be a condition of the effectiveness of each Application and the
issuance or amendment of any Letter of Credit that the following conditions
precedent are satisfied:



  10.1.1   the Issuing Bank has received a duly completed Application in respect
of that Letter of Credit together with a certificate signed by a director or the
secretary of the Applicant setting out a specimen signature of the person by
whom that Application is signed;



  10.1.2   the Agent has received payment of the fees and expenses specified in
Clause 16 to the extent due and payable;



  10.1.3   the Agent (or its legal advisers) has received the documents and
evidence described in Schedule 2, in form and substance satisfactory to them;



  10.1.4   in respect of any Letter of Credit to be used as FAL for a Corporate
Member for the 2012 underwriting year of account, the Agent (or its legal
advisers) has received on or before 29 September 2011 the relevant documents
and/or evidence specified in Clause 13.11 relating to such Corporate Member;



  10.1.5   the Agent is satisfied that:



  (a)   the representations and warranties contained in Clause 12 are true and
correct at the Issuance Date of that Letter of Credit;



  (b)   none of the circumstances specified in Clause 19 is subsisting; and



  (c)   no Event of Default or Potential Event of Default has occurred or will
arise as a result of the issuance or amendment (as the case may be) of that
Letter of Credit.



10.2   Waiver of conditions precedent

If the Issuing Bank (on behalf of and, with the approval of, all the Banks) in
its absolute discretion issues or amends any Letter of Credit notwithstanding
that one or more of the relevant conditions precedent specified above remains
unsatisfied on the Issuance Date of that Letter of Credit, then the Account
Party shall procure the satisfaction of such condition or conditions precedent
within 14 days thereafter or such longer period as the Agent may, in its
absolute discretion, agree in writing.



11.   SECURITY



11.1   Security already provided

As security for the payment of the Outstanding Indebtedness, the Account Party
has executed and delivered or, as the case may be, has procured the execution
and delivery in favour of the Security Trustee of the following Finance
Documents:



  11.1.1   the Fee Letter;



  11.1.2   the Existing Security Assignment and the Collateral Account Control
Agreement relating to the Existing Collateral Account;

            11.2    
11.1.3the Existing Deposit Account Security Deeds; and
11.1.4the Existing Quota Share Assignments.
Mandatory new security to be provided

As security for the payment of the Outstanding Indebtedness, the Account Party
will execute and deliver or, as the case may be, will procure the execution and
delivery in favour of the Security Trustee of the following Finance Documents:



  11.2.1   a New Quota Share Assignment in respect of each New Quota Share
Agreement if and when it is required to do so in accordance with Clause 13.11;



  11.2.2   the Alterra Corporate 2 Account Security Deed to be executed by
Alterra Corporate 2 if and when it is required to do so in accordance with the
relevant Quota Share Assignment(s); and



  11.2.3   the Alterra Corporate 3 Account Security Deed to be executed by
Alterra Corporate 3 if and when it is required to do so in accordance with the
relevant Quota Share Assignment(s).



11.3   Optional new security to be provided

As security for the payment of the Outstanding Indebtedness, and as a condition
to the assets which are subject to that Finance Document being treated as
“Investment Collateral” for the purposes of this Agreement, the Account Party
may execute and deliver or, as the case may be, may procure the execution and
delivery in favour of the Security Trustee of the following Finance Documents:



  11.3.1   in respect of the Alterra Corporate 2 QS Account and the Investment
Collateral held on it, the Alterra Corporate 2 Pledge Assignment (which the
Security Trustee will duly execute), together with the Alterra Corporate 2
Pledge Agreement and the Alterra Corporate 2 Control Agreement;



  11.3.2   in respect of the Alterra Corporate 3 QS Account and the Investment
Collateral held on it, the Alterra Corporate 3 Pledge Assignment (which the
Security Trustee will duly execute), together with the Alterra Corporate 3
Pledge Agreement and the Alterra Corporate 3 Control Agreement;



  11.3.3   in respect of any New Collateral Account and the Investment
Collateral held on it, either a New Collateral Account Security Assignment or
(as the case may be) a QSA Account Security Deed Assignment where that New
Collateral Account has been charged or pledged to a Corporate Member pursuant to
a QSA Account Security Deed (which in either case the Security Trustee will duly
execute) together in each case with a Collateral Account Control Agreement;



  11.3.4   in respect of any New Deposit Account and the Investment Collateral
held on it, either a New Deposit Account Security Deed or (as the case may be) a
QSA Account Security Deed Assignment where that New Deposit Account has been
charged or pledged to a Corporate Member pursuant to a QSA Account Security
Deed.



12.   REPRESENTATIONS AND WARRANTIES



12.1   Date of representations and warranties

Alterra Holdings represents and warrants that the following matters are true at
13 October 2008 and Alterra UK represents and warrants that the following
matters are true at 5 December 2008.



12.2   Existence, powers and compliance

The Account Party and Applicant:



  12.2.1   is a company duly incorporated with limited liability, validly
existing and in good standing under the laws of its country of incorporation;



  12.2.2   has full power to own its property and assets and to carry on its
business as it is now being conducted;



  12.2.3   subject to the operation and effect of the terms of any deeds of
trust pursuant to which its own assets are or may be deposited as FAL, has good
and marketable title to its property and assets; and



  12.2.4   has complied in all material respects with all statutory and other
requirements relative to its business.



12.3   Capacity and authorisation

The entry into and performance by each of the Account Party and the other
Obligors of this Agreement and the other Finance Documents are, so far as it is
aware and having made due enquiry, within the corporate powers of the Account
Party and those other Obligors and have been duly authorised by all necessary
corporate actions and approvals.



12.4   No contravention of laws or contractual restrictions

The entry into and performance by each of the Account Party and the other
Obligors of this Agreement and the other Finance Documents does not and will
not:



  12.4.1   contravene in any material respect any law, regulation or contractual
restriction which does, or may, bind the Account Party or those other Obligors
or any of their respective assets; or



  12.4.2   result in the creation or imposition of any Encumbrance (other than a
Permitted Encumbrance) on any of their respective assets in favour of any party
other than the Security Trustee.



12.5   No third party Encumbrances

At the time of execution of this Agreement and each of the other Finance
Documents, no third party will have any Encumbrance (other than a Permitted
Encumbrance) on any asset of the Account Party to which this Agreement or the
relevant Finance Document relates.



12.6   Licences and approvals in force

All authorisations, approvals and consents necessary for the Account Party and
Applicant to enter into or perform its obligations under this Agreement and the
other Finance Documents have been obtained and are in full force and effect
(except for such authorisations, approvals and consents the failure to have or
obtain would not reasonably be expected to have a material adverse effect on the
ability of the Account Party and Applicant to perform its obligations
thereunder).



12.7   Validity and enforceability

When duly executed and delivered, and where applicable registered, each of this
Agreement and the other Finance Documents will:



  12.7.1   constitute the legal, valid and binding obligations of the parties
thereto (other than the Creditor Parties); and



  12.7.2   will create a perfected Security Interest with the required priority
in the assets and revenues intended to be covered thereby, enforceable against
the parties thereto (other than the Creditor Parties) in accordance with their
respective terms,

except insofar as enforcement may be limited by any applicable laws relating to
bankruptcy, insolvency, administration and similar laws affecting creditors’
rights generally.



12.8   No breach or default

The Account Party and Applicant is not:



  12.8.1   in material breach of any law, governmental directive, guideline or
policy statement, whether having the force of law or not; or



  12.8.2   in material default under any agreement to which it is party or by
which it may be bound.



12.9   No litigation current or pending

No litigation, arbitration, tax claim or administrative proceeding is (to the
knowledge of the Account Party) current, pending or threatened, which, if
adversely determined, would have a materially detrimental effect on (a) the
ability of the Account Party to perform its obligations under this Agreement or
(b) the financial condition, business assets or prospects of the Account Party.



12.10   Financial statements

Its most recent audited financial statements (consolidated, if appropriate) give
a true and fair view of its financial condition and operations during the
financial year save to the extent (if any) disclosed therein.

          12.11   No default   12.12    
No Event of Default or Potential Event of Default has occurred and is
continuing.
Choice of law and jurisdiction

The choice of English law to govern this Agreement and the other Finance
Documents and the submission by the Account Party to the jurisdiction of the
English courts is valid and binding on it, and the Account Party is not entitled
to claim any immunity in relation to itself or its assets under any law or in
any jurisdiction in connection with any legal proceedings, set-off or
counterclaim relating to this Agreement or the other Finance Documents or in
connection with the enforcement of any judgment or order arising from such
proceedings.



12.13   Truth of financial and other information

The financial and other information supplied to the Agent by or on behalf of the
Account Party or any other Obligor in connection with the negotiation and the
preparation of this Agreement was true and accurate in all material respects as
of the date it was supplied and is not misleading in any respect.



12.14   No material adverse change in financial condition

There has been no material adverse change in the financial condition of any
Obligor since 30 June 2008.



12.15   No liability to deduction or withholding

Payments to be made by the Account Party under this Agreement and the other
Finance Documents may be made free and clear of and without deduction or
withholding for or on account of any taxes.



12.16   No filings or stamp taxes

Under the laws of its jurisdiction of incorporation in force at 13 October 2008,
it is not necessary that the Finance Documents be filed, recorded or enrolled
with any court or other authority in such jurisdiction or that any stamp,
documentary or similar tax be paid on or in relation thereto.



12.17   Pari passu obligations

The Account Party’s obligations under this Agreement and the other Finance
Documents will rank at least pari passu with all of its other unsecured and
unsubordinated obligations and liabilities from time to time outstanding other
than as preferred by any bankruptcy, insolvency, administration or similar laws
affecting creditors’ rights generally.



12.18   No commissions or rebates

There are no commissions, rebates, premiums or other payments by or to or for
the account of any Obligor, its shareholders or directors in connection with the
transactions contemplated by this Agreement, other than as disclosed to the
Agent in writing.



12.19   Insolvency



  12.19.1   No Obligor has admitted its inability to pay its debts or suspended
making payments on any of its debts.



  12.19.2   No Obligor, by reason of actual or anticipated financial
difficulties, has commenced, or intends to commence, negotiations with one or
more of its creditors with a view to rescheduling any of its Financial
Indebtedness.



  12.19.3   The aggregate value of the assets of the Group is not less than its
aggregate liabilities (taking into account contingent and prospective
liabilities).



12.20   Money laundering

The performance of the obligations of the Account Party under this Agreement and
under the other Finance Documents to which it is a party will be for its own
account and will not involve any breach by it of any law or regulatory measure
relating to money laundering as defined in Article 1 of the Directive 2005/60/EC
of the European Parliament and of the Council of the European Communities or any
equivalent law or regulatory measure in any other jurisdiction.



12.21   Continuing nature of representations and warranties



  12.21.1   Alterra Holdings agrees that the representations given by it set out
in this Clause 12 shall be deemed to be repeated on the first Application Day
and on the first Issuance Date and on the Restatement Date with reference to the
facts and circumstances then subsisting, as if made on such date.



  12.21.2   Alterra UK agrees that the representations given by it set out in
this Clause 12 shall be deemed to be repeated on each Application Day (other
than the first such day) and on each Issuance Date (other than the first such
date) and on the Restatement Date with reference to the facts and circumstances
then subsisting, as if made on such date.



13.   UNDERTAKINGS



13.1   Duration of undertakings

The Account Party shall comply with the undertakings contained in this Clause 13
which shall remain in force from the date of this Agreement to the end of the
Security Period.



13.2   General undertakings

The Account Party shall:



  13.2.1   perform and observe the several covenants and obligations imposed
upon it under the Finance Documents;



  13.2.2   inform the Agent promptly upon becoming aware of any litigation,
arbitration, tax claim or administrative proceeding instituted or threatened and
of any other occurrence of which it becomes aware which may materially adversely
affect:



  (a)   its ability, or the ability of any other Obligor, to perform its
obligations under the Finance Documents;



  (b)   the financial condition, business, assets or prospects of the Account
Party; or



  (c)   the security constituted by the Finance Documents;



  13.2.3   maintain its corporate existence as a corporation duly organised,
validly existing and (if incorporated in a jurisdiction other than England and
Wales) in good standing in its place of incorporation;



  13.2.4   obtain and maintain in force, and promptly furnish certified copies
to the Agent of, all licences, authorisations, approvals and consents, and do
all other acts and things, which may from time to time be necessary for the
continued due performance of its obligations under the Finance Documents or
which may be required for the validity, enforceability or admissibility in
evidence of the Finance Documents;



  13.2.5   ensure that its obligations under the Finance Documents rank at least
pari passu with all its other present, future and/or contingent unsecured and
unsubordinated obligations from time to time outstanding save those which are
preferred solely by any bankruptcy, insolvency, liquidation or other similar
laws;



  13.2.6   promptly after the happening of any Event of Default or Potential
Event of Default, notify the Agent of such event and of the steps (if any) which
are being taken to remedy it;



  13.2.7   pay all taxes, assessments and other governmental charges as they
fall due, except to the extent that it is contesting the same in good faith by
appropriate proceedings;



  13.2.8   keep proper books of account in respect of its business in accordance
with generally accepted accounting principles consistently applied and on
reasonable notice whenever so requested by the Agent (acting reasonably) make
the same available for inspection on a working day during business hours by or
on behalf of the Agent in confidence (on the basis specified in Clause 13.2.9 as
if the books of account concerned were information provided to the Agent);



  13.2.9   provide the Agent in confidence (on the basis that the Agent may
disclose the information to the Banks provided that at the time of such
disclosure the Agent informs the Banks that the information was provided on a
confidential basis and the Banks treat and hold such information for all
purposes as confidential) with such financial and other information concerning
itself and its affairs as the Agent or the Banks may from time to time
reasonably require (in addition to the matters referred to in Clause 14)
together with copies of any other financial reports that any of the Obligors are
required to prepare by Lloyd’s under Lloyd’s Rules or by any regulator or
governmental entity;



  13.2.10   (if the Agent in its reasonable opinion considers that the Account
Party’s financial position or prospects are deteriorating and the Agent so
requests), give independent auditors appointed to carry out a review of its
affairs at the cost (if no Event of Default is continuing) of the Agent and
provide all reasonable assistance in that regard;



  13.2.11   not more than twice each year, within 30 days after each Coming Into
Line Date, and at such other times as the Agent may request, provide the Agent
with a certificate signed by its chief financial officer or chief executive
officer confirming (a) that it is, as at the date of such certificate, in
compliance with its obligations under the Finance Documents and that, so far as
it is aware, no Event of Default has occurred, or, if any has occurred, none is
continuing and (b) that the Managing Agent has adhered in all material respects
to Lloyd’s requirements with regard to the investment of syndicate funds; and



  13.2.12   promptly provide, at the request of the Agent, any information
reasonably requested by the Agent or any of the Banks pursuant to any anti-money
laundering legislation, regulation, procedures applicable to it from time to
time so as to ensure compliance by any Bank, its employees, officers and
directors with any such anti-money laundering legislation, regulation or
procedures; and



  13.2.13   procure that the Corporate Members which are party to any of the
Quota Share Agreements do not:



  (a)   amend or waive any term of the Quota Share Agreements or any QSA Account
Security Deed relating thereto other than an amendment or waiver relating to an
administrative matter or otherwise without the prior written consent of the
Agent (acting at the direction of the Majority Banks), such consent not to be
unreasonably withheld;



  (b)   terminate the Quota Share Agreements or any QSA Account Security Deed
relating thereto other than with the prior written consent of the Agent (acting
at the direction of the Majority Banks);



  (c)   take any action which might jeopardise the existence or enforceability
of the Quota Share Agreements or any QSA Account Security Deed relating thereto;
or



  (d)   do anything (by act or omission) to challenge or which would prejudice
any rights or interest of the Security Trustee in the security created by
(i) the relevant Quota Share Assignments over the Quota Share Agreements,
(ii) the relevant QSA Account Security Deed over any Deposit Account or
Collateral Account or (iii) the relevant QSA Account Security Deed Assignment
over any QSA Account Security Deed.



13.3   Disposals



  13.3.1   Except as provided below, no member of the Alterra UK Group may
without the prior consent of the Agent (not to be unreasonably withheld), either
in a single transaction or in a series of transactions and whether related or
not, dispose of all or any part of its assets.



  13.3.2   Clause 13.3.1 does not apply to any disposal:



  (a)   of receivables by way of sale or assignment;



  (b)   approved by the Majority Banks; or



  (c)   where the higher of the market value and consideration receivable (when
aggregated with the higher of the market value and consideration for any other
disposal not allowed under the preceding subparagraphs) does not exceed, in
aggregate, £3,000,000 or its equivalent in any financial year of the Alterra UK
Group.



13.4   Financial Indebtedness



  13.4.1   Except as provided below, no member of the Alterra UK Group may incur
any Financial Indebtedness without the prior written consent of the Agent
(acting with the consent of all the Banks).



  13.4.2   Clause 13.4.1 does not apply to:



  (a)   any Financial Indebtedness incurred under the Finance Documents;



  (b)   Financial Indebtedness outstanding on the date of this Agreement and
advised to the Agent and renewals, refinancing and extensions thereof; provided
that after giving effect to any such renewal, refinancing or extension there
shall be no increase in the principal amount of such refinanced, renewed or
extended Financial Indebtedness except as provided in the agreement under which
it arises as in force at the date of this Agreement;



  (c)   Financial Indebtedness incurred or assumed for the purpose of financing
all or any part of the cost of acquiring any fixed asset (including through
capital leases), in an aggregate principal amount at any time outstanding not
greater than £2,000,000;



  (d)   unsecured inter-company Financial Indebtedness arising from loans made
by (i) one Obligor to the other, and (ii) any Subsidiary to any Obligor that
shall be subordinated in right of payment to the payment obligations under this
Agreement on terms and conditions satisfactory to the Agent;



  (e)   Financial Indebtedness in connection with Hedging Obligations;



  (f)   Financial Indebtedness in connection with accounts or claims payable
incurred in the ordinary course of business and not exceeding £9,000,000 in the
aggregate; or



  (g)   Financial Indebtedness not otherwise permitted in this Clause 13.4 not
to exceed £10,000,000.



13.5   Maintenance of Finance Documents

Promptly upon the request of the Agent, the Account Party shall execute,
acknowledge, deliver and record and do or procure any and all such further acts
and deeds as the Agent may reasonably request from time to time in order to
ensure that the obligations of the Account Party under this Agreement are
secured by valid assignments of the Quota Share Agreements pursuant to the Quota
Share Assignments.



13.6   Consent of Banks required

The Account Party shall not except with the prior written consent of the Agent
(acting with the consent of all the Banks):



  13.6.1   except in the ordinary course of business or in a disposal referred
to in Clause 13.3.2, convey, assign, transfer, sell or otherwise dispose of or
deal with any of its real or personal property, assets or rights, whether
present or future;



  13.6.2   create or permit to exist any Encumbrance over any Deposit Account,
any Collateral Account, any Quota Share Agreement or any QSA Account Security
Deed except pursuant to the Finance Documents or, create or permit to exist any
Encumbrance (other than a Permitted Encumbrance) over any other part of its
undertaking, property, assets or rights, whether present or future (provided
that where any such Encumbrance arises in the ordinary course of business, the
Account Party shall promptly discharge the same);



  13.6.3   except in the ordinary course of business, acquire or agree to
acquire any asset or other property;



  13.6.4   consolidate, amalgamate or merge with any other entity;



  13.6.5   cease carrying on the business it carries on at the date of this
Agreement; or



  13.6.6   alter any of the provisions of its articles of incorporation or
byelaws or other constitutional documents which, in each case, would have a
material adverse effect on the ability of the Account Party to perform any of
its obligations under this Agreement or the Finance Documents.



13.7   Managing Agent

The Account Party shall procure that the Managing Agent:



  13.7.1   adheres in all material respects to Lloyd’s requirements with regard
to the investment of syndicate funds; and



  13.7.2   executes and delivers to the Agent in respect of each Letter of
Credit a deed of undertaking substantially in the form set out in Schedule 10 or
such other form as the Agent may agree.



13.8   Additional collateral

Following the occurrence of an Event of Default which is continuing, the Account
Party shall, at the request of the Agent, immediately provide (or procure the
provision of) such additional Investment Collateral, as the Agent shall request,
with the intent that the contingent obligations of the Creditor Parties under or
in respect of any Letter of Credit shall be fully collateralised and secured to
the satisfaction of the Agent.



13.9   Collateral cover

If:



  13.9.1   the financial strength rating of Alterra Bermuda from AM Best is less
than B++, the Account Party must provide collateral cover (or ensure that
collateral cover is provided) in the form of Investment Collateral and in an
amount equal to the face value of each issued Letter of Credit, such collateral
cover to be provided within 2 Banking Days of the date on which the relevant
financial strength rating becomes less than B++; or



  13.9.2   any Obligor or any Relevant Corporate Member reports on its solvency
statements prepared by Lloyd’s a solvency deficit in its individual open year of
account and the applicable amount is not funded directly at Lloyd’s by
depositing cash or similar assets into the Relevant Corporate Member’s personal
reserves by 30 June and 31 December of the corresponding calendar year, the
Account Party must provide collateral cover (or ensure that collateral cover is
provided) in the form of Investment Collateral in an amount equal to the
relevant solvency deficit or residual solvency deficit if part funded, such
collateral cover to be provided within 2 Banking Days of 30 June and 31 December
of the corresponding calendar year;



  13.9.3   notice of termination of a Letter of Credit is served in accordance
with the provisions of Clause 3.11 all amounts payable under such Letter of
Credit shall be fully collateralised in the form of Investment Collateral within
5 Banking Days following the 31 December of the applicable last year of account
except where the relevant Corporate Member does not provide any underwriting
capacity to any Syndicate for the following underwriting year of account, in
which case, such collateralisation will only be required from the date falling
18 months after 31 December of the last year of account agreed to have been
supported by the applicable Letter of Credit;



  13.9.4   the net loss to the Syndicate on any RDS would, without the prior
written consent of the Majority Banks (not to be unreasonably withheld of
delayed), exceed 20% of the Syndicate’s overall premium limit for the year of
account concerned then all amounts payable under each Letter of Credit shall be
fully collateralised in the form of Investment Collateral within 3 Banking Days
of the date on which the relevant net loss would exceed the specified percentage
or, if at any time Lloyd’s redefines any existing RDS or prescribes any new RDS
which in each case is applicable in respect of the Syndicate, within 30 Banking
Days of the date on which the relevant loss would exceed the specified
percentage;



  13.9.5   other than as permitted in the Quota Share Assignment in respect of
that Quota Share Agreement, an Obligor makes or permits to be made any amendment
to any of the Quota Share Agreements that shortens the term of the reinsurance
thereunder or reduces the reinsurance recoveries thereunder or changes the
governing law or jurisdiction thereof or makes or permits to be made any
amendment to any Lloyd’s Security and Trust Deed that reduces the sums payable
thereunder (other than as required by Lloyd’s) in either case without the prior
written consent of the Agent (acting at the direction of the Majority Banks),
such consent not to be unreasonably withheld and to be deemed to be granted if
not expressly withheld within 20 Banking Days of the request therefor, the
Account Party must provide collateral cover in the form of Investment Collateral
in an amount equal to the face value of each issued Letter of Credit, such
collateral cover to be provided within 15 Banking Days of the date of such
amendment;



  13.9.6   (a) it is or becomes unlawful for a Corporate Member or a Reinsurer
to perform any of its material obligations under any Quota Share Agreement to
which it is party;



  (b)   any Quota Share Agreement is not effective in accordance with its terms
or is alleged by a Corporate Member or a Reinsurer to be ineffective in
accordance with its terms for any reason;



  (c)   a Corporate Member or a Reinsurer repudiates or terminates any Quota
Share Agreement to which it is party or evidences an intention to repudiate or
terminate any such Quota Share Agreement other than as permitted in the Quota
Share Assignment in respect of that Quota Share Agreement and save also where a
Quota Share Agreement is terminated in respect of future years of account which
are covered by a New Quota Share Agreement or in respect of future years of
account which are not covered by any Letter of Credit;



  (d)   a Corporate Member or a Reinsurer fails to pay any amount due and
payable by it under any Quota Share Agreement to which it is party within any
cure period allowed thereunder or breaches any material term of any such Quota
Share Agreement;



  (e)   a Corporate Member or a Reinsurer ceases, or threatens to cease, to
carry on business;

the Account Party must provide collateral cover (or ensure that collateral cover
is provided) in the form of Investment Collateral in an amount equal to the face
value of each issued Letter of Credit, such collateral cover to be provided
within 15 Banking Days of the relevant event.



13.10   Option regarding collateralisation

Whenever the Account Party is required to provide additional collateral pursuant
to this Clause 13 it shall have the option of providing some or all of the
amount that would otherwise be required by providing or procuring the provision
of FAL to Lloyd’s in that amount in reduction or replacement of Letters of
Credit then in issue.



13.11   Quota Share Agreements for 2012 underwriting year of account

No Letter of Credit shall be issued or extended to provide FAL to a Corporate
Member in respect of any Syndicate for the 2012 underwriting year of account
unless, on or before 29 September 2011, the Agent receives either:



  13.11.1   confirmation in writing from the relevant Corporate Member and
Reinsurer in a form acceptable to the Agent that neither party has exercised or
will within the remaining permitted notice period exercise its right to
terminate the relevant Quota Share Agreement in respect of the 2012 underwriting
year of account for that Syndicate; or



  13.11.2   a certified copy of a New Quota Share Agreement entered into by the
relevant Corporate Member and Alterra Bermuda in respect of the 2012
underwriting year of account for that Syndicate in a form acceptable to the
Agent including (without limitation) a requirement for full collateralisation of
the obligations of Alterra Bermuda under such New Quota Share Agreement in the
event of (a) a change in the financial strength rating of Alterra Bermuda by AM
Best to a level below B++ and/or (b) a change in the ownership of Alterra
Bermuda together with:



  (a)   an original New Quota Share Assignment in respect of that New Quota
Share Agreement duly executed by the relevant Corporate Member in favour of the
Security Trustee; and



  (b)   all such documents as are required to be provided in respect thereof
under Clause 13.12.



13.12   Evidence of due execution and enforceability of Finance Documents
executed on or after the Restatement Date

The Account Party and the Guarantor undertake to provide to the Agent in respect
of each Finance Document executed on or after the Restatement Date:



  13.12.1   in respect of each party (other than a Creditor Party) executing
that Finance Document:



  (a)   certified copies of its memorandum and articles of incorporation or
equivalent constitutional documents;



  (b)   a certificate of good standing (unless its jurisdiction of incorporation
is England and Wales) or other evidence that it is in good standing in its
jurisdiction of incorporation;



  (c)   a certificate of incumbency signed by its secretary or a director
stating its officers and directors;



  (d)   certified copies of resolutions duly passed by its directors and, if
appropriate and requested by the Agent, its shareholders (other than the
Guarantor) at separate meetings evidencing approval of the transactions
contemplated by such Finance Document and authorising its execution;



  (e)   the original or a certified copy of any power of attorney issued by it
in favour of any person or persons executing such Finance Document;



  (f)   certified copies of all licences, authorisations, approvals and consents
required by it (if any) in connection with the execution, delivery, performance,
validity and enforceability of such Finance Document;



  13.12.2   any and all documents, instruments, notices and acknowledgements
thereto required under such Finance Document duly executed by the relevant
parties (including in the case of a QSA Account Security Deed Assignment, a
certified copy of the relevant QSA Account Security Deed);



  13.12.3   evidence that any agent for service of process in England under such
Finance Document has accepted its appointment as such; and



  13.12.4   favourable opinions from the Agent’s legal advisers in all relevant
jurisdictions with respect to such Finance Document, in such terms as the Agent
may require.



14.   FINANCIAL COVENANTS



14.1   Definitions

In this Clause 14:

"Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation and any and
all warrants, rights or options to purchase any of the foregoing;

"Consolidated Net Income” means, for any period, for Alterra Bermuda and its
Subsidiaries on a consolidated basis, the net income of Alterra Bermuda and its
Subsidiaries (excluding extraordinary gains and any unrealised gains or losses
but including extraordinary losses) for that period calculated in accordance
with US GAAP;

"Fiscal Quarter” means any quarter of a Fiscal Year;

"Fiscal Year” means any period of twelve consecutive calendar months ending on
the last day of December;

"Total Debt” means, on any date, the aggregate principal amount (including any
interest, fees or other amounts added thereto) of all Financial Indebtedness of
the Group on that date, determined on a consolidated basis in accordance with US
GAAP, provided however, that Total Debt shall (a) not include any obligations in
respect of letters of credit which have not been drawn or have been drawn but
reimbursed by the person for whose account such letter of credit was issued and
(b) include only that portion of the Total Return Equity Swaps, including
notional value additions, which is treated as indebtedness by A.M. Best Company.
On the date of this Agreement, A.M. Best Company currently treats 0% of the
existing Total Return Equity Swap as indebtedness;

"Total Debt to Total Capitalization Ratio” means the ratio of (a) Total Debt to
(b) the sum of Total Debt plus US GAAP Net Worth of Alterra Holdings;

"Total Return Equity Swap” means (a) the total return equity swap entered into
by Alterra Bermuda in connection with the common shares of Alterra Diversified
Strategies Limited, (b) Financial Indebtedness of Alterra Bermuda secured by the
common shares of Alterra Diversified Strategies Ltd. which is incurred for the
purpose of acquiring assets which qualify to be held in trusts which secure
Alterra Bermuda’s obligations under reinsurance agreements and primary policies,
and (c) any substantially similar financial arrangement or transaction entered
into by the Group; and

     
14.2
  "US GAAP Net Worth” means shareholders’ equity calculated in accordance with
US GAAP.
US GAAP Net Worth of Alterra Bermuda

At all times during the Security Period, the US GAAP Net Worth of Alterra
Bermuda shall not be less than the sum of (a) $1,743,462,131 plus (b) an amount
equal to 50% of the Consolidated Net Income of Alterra Bermuda (with no
deduction for any consolidated net loss) in each Fiscal Quarter of the
applicable Fiscal Year plus (c) an amount equal to 50% of the aggregate
increases in shareholders’ equity of Alterra Bermuda by reason of the issuance
and sale of Capital Stock of Alterra Bermuda or other capital contributions in
each Fiscal Quarter of the applicable Fiscal Year.



14.3   Total Debt to Total Capitalization Ratio

Alterra Holdings shall ensure that, at all times during the Security Period, the
Total Debt to Total Capitalization Ratio does not exceed 35%.



14.4   Maintenance and application of FAL

The Account Party shall at all times during the Security Period:



  14.4.1   ensure that there is maintained in respect of each Corporate Member
at all times an amount of Primary FAL of not less than 35% of the total FAL
requirement of such Corporate Member, which the Agent, acting reasonably, is
satisfied will be attributed by Lloyd’s for the purposes of determining such
Corporate Member’s premium limits in relation to the Syndicates for the
following year of account, net of any liabilities taken into account in
calculating the net FAL of such Corporate Member;



  14.4.2   ensure that no part of the Primary FAL of any Corporate Member is the
subject of any arrangement whereby (i) it is also included (through
interavailability or otherwise) in the FAL of any other Corporate Member or
(ii) it is or can be applied for any purpose other than meeting losses of that
Corporate Member; and



  14.4.3   use commercially reasonable endeavours:



  (a)   to ensure that the Primary FAL is applied to the fullest extent possible
before any payment is made under any Letter of Credit issued pursuant to this
Agreement; and



  (b)   from time to time on request by the Agent following any change made to
the composition of the FAL of any Corporate Member to obtain a comfort letter
from Lloyd’s with respect to the order of application of FAL of each Corporate
Member, such comfort letter to be substantially in the form of Schedule 9 or
such other form as the Agent may agree.



14.5   Interpretation



  14.5.1   Except as provided to the contrary in this Agreement, an accounting
term used in this Clause is to be construed in accordance with the principles
applied in connection with the financial statements supplied to the Agent by the
Account Party.



  14.5.2   Any amount in a currency other than Sterling is to be taken into
account at its Sterling equivalent calculated on the basis of:



  (a)   the Agent’s spot rate of exchange for the purchase of the relevant
currency in the London foreign exchange market with Sterling at or about 11.00
a.m. on the day the relevant amount falls to be calculated; or



  (b)   if the amount is to be calculated on the last day of a financial period
of an Obligor, the relevant rates of exchange used by that Obligor in, or in
connection with, its financial statements for that period.



  14.5.3   No item must be credited or deducted more than once in any
calculation under this Clause.



14.6   Financial and other information

The Account Party must provide the Agent (with sufficient copies for each Bank)
with:



  14.6.1   within 90 days of the end of each financial year of the Account
Party, Alterra Holdings and Alterra Bermuda (starting with the financial year
ended 31 December 2010), certified copies of its consolidated profit and loss
account and balance sheet prepared in a form consistent with US GAAP
consistently applied and audited by an internationally recognised firm of
independent auditors licensed to practise in the jurisdiction of incorporation
of the company concerned;



  14.6.2   the Franchise Performance Management Quarterly Monitoring Returns for
the Syndicates, as soon as they are available and in any event within 3 days of
them being delivered to Lloyds;



  14.6.3   on a quarterly basis, details of all letters of credit facilities
entered into by the Group and letters of credit issued under such facilities,
provided that such obligation may be satisfied by notification to the Agent of
the documents filed with the US Securities and Exchange Commission containing
such details;



  14.6.4   within 45 days from the end of the first three calendar quarters of
each year, quarterly financial statements of the Account Party, Alterra Holdings
and Alterra Bermuda;



  14.6.5   the annual solvency statements prepared by Lloyd’s for the corporate
members of the Syndicates, within 3 days of them being received from Lloyd’s;



  14.6.6   (a) a summary of the RDS calculations for each relevant Syndicate,
within 3 days of them being received from Lloyd’s by the Account Party;



  (b)   a summary of any material changes in the definition of Realistic
Disaster Scenario prescribed by Lloyd’s, together with a summary, in form and
substance satisfactory to the Agent of the impact of those changes on the
covenant referred to in Clause 13.9.4, within 30 days of the relevant member of
the Group receiving notification from Lloyd’s of that change;



  14.6.7   in the event that Investment Collateral has been deposited by the
Account Party or any other relevant person with an Approved Custodian, a
Borrowing Base Certificate from the Account Party or that other relevant person
(as the case may be) together with a Custodial Account Certificate and Valuation
Report from the relevant Approved Custodian in respect of the last day of each
calendar month (or such other shorter period as the Agent may request), within
10 days of the end of the calendar month to which it refers or at any other time
that the Agent may request if an Event of Default or Potential Event of Default
has occurred and is continuing;



  14.6.8   such other financial reports as each Syndicate and/or the Account
Party may be required to provide to Lloyd’s or to any other regulator or
government authority from time to time.



14.7   Compliance Certificate



  14.7.1   Within 45 days of the end of each quarter, the Account Party must
supply to the Agent a Compliance Certificate prepared as at the last day of such
quarter (the “Reference Date”).



  14.7.2   A Compliance Certificate must be signed by a director of the Account
Party.



15.   EVENTS OF DEFAULT

              15.1   Defaults         There shall be an Event of Default if any
one or more of the following happen:
 
    15.1.1     Non-payment

The Account Party or, as the case may be, any other Obligor either (a) fails to
make any payment due under any of the Finance Documents on its due date unless
such failure to pay is caused by technical difficulties within the banking
system in relation to the transmission of funds and payment is made within 5
Banking Days of such date, or, in respect of moneys payable on demand (unless
otherwise specifically provided), within 5 Banking Days from the date of such
demand or (b) fails to comply with the provisions of Clause 13.9 strictly in
accordance with its terms.



  15.1.2   Non-compliance

The Account Party or any other Obligor does not comply with any other term of
the Finance Documents to which it is party not already referred to in this
Clause, unless the non compliance:



  (a)   is capable of remedy; and



  (b)   is remedied within 20 Banking Days of the Agent giving notice to the
Account Party or such other Obligor.



  15.1.3   Representations

A representation or warranty made by or repeated by an Obligor in any Finance
Document is incorrect or misleading in any material respect when made or deemed
to be repeated.



  15.1.4   Unlawfulness and repudiation



  (a)   It is or becomes unlawful for an Obligor to perform any of its
obligations under the Finance Documents.



  (b)   Any Finance Document is not effective in accordance with its terms or is
alleged by an Obligor to be ineffective in accordance with its terms for any
reason.



  (c)   An Obligor repudiates a Finance Document or evidences an intention to
repudiate a Finance Document.



  (d)   The Security Trustee shall fail to have, following execution of each
Quota Share Assignment, a valid assignment by way of security of each of the
Quota Share Agreements (other than following expiry or termination thereof in
accordance with their terms or with the Finance Documents)



  15.1.5   Cross-default

Any of the following occurs in respect of any Obligor:



  (a)   any of its Financial Indebtedness is not paid when due (after the expiry
of any applicable grace period);



  (b)   any of its Financial Indebtedness:



  (i)   becomes prematurely due and payable;



  (ii)   is placed on demand; or



  (iii)   is capable of being declared by or on behalf of a creditor to be
prematurely due and payable or of being placed on demand,

in each case, as a result of an event of default or any provision having a
similar effect (howsoever described); or



  (c)   any commitment for its Financial Indebtedness is cancelled or suspended
as a result of an event of default or any provision having a similar effect
(however described),

unless the aggregate amount of Financial Indebtedness falling within all or any
of Clause 15.1.5(a) to 15.1.5(c) above is less than £10,000,000 (or its
equivalent in any other currency).



  15.1.6   Insolvency

Any of the following occurs in respect of any Obligor:



  (a)   it is, or is deemed for the purposes of any applicable law to be, unable
to pay its debts as they fall due or insolvent;



  (b)   it admits its inability to pay its debts as they fall due;



  (c)   it suspends making payments on any of its debts or announces an
intention to do so;



  (d)   by reason of actual or anticipated financial difficulties, it begins
negotiations with any creditor for the rescheduling or restructuring of any of
its indebtedness;



  (e)   the value of its assets is less than its liabilities (taking into
account contingent and prospective liabilities); or



  (f)   a moratorium is declared in respect of any of its indebtedness.

If a moratorium occurs in respect of any Obligor, the ending of the moratorium
will not remedy any Event of Default caused by the moratorium.



  15.1.7   Insolvency proceedings



      Except as provided below, any of the following occurs in respect of any
Obligor:



  (a)   any step is taken with a view to a moratorium or a composition,
assignment or similar arrangement with any of its creditors;



  (b)   a meeting of its shareholders, directors or other officers is convened
for the purpose of considering any resolution for, to petition for or to file
documents with a court or any registrar for, its winding up, administration or
dissolution or any such resolution is passed;



  (c)   any person presents a petition, or files documents with a court or any
registrar, for its winding up, administration, dissolution or reorganisation (by
way of voluntary arrangement, scheme of arrangement or otherwise);



  (d)   any Security Interest is enforced over any of its assets;



  (e)   an order for its winding up, administration or dissolution is made;



  (f)   any liquidator, trustee in bankruptcy, judicial custodian, compulsory
manager, receiver, administrative receiver, administrator or similar officer is
appointed in respect of it and any of its assets;



  (g)   its shareholders, directors or other officers request the appointment
of, or give notice of their intention to appoint, a liquidator, trustee in
bankruptcy, judicial custodian, compulsory manager, receiver, administrative
receiver, administrator or similar officer; or



  (h)   any other analogous step or procedure is taken in any jurisdiction.



  15.1.8   Creditors’ process

Any attachment, sequestration, distress, execution or analogous event affecting
any asset(s) of the Account Party or any other Obligor having an aggregate value
of at least £10,000,000 is not discharged or stayed within 30 days.



  15.1.9   Cessation of business

Any member of the Alterra UK Group ceases, or threatens to cease, to carry on
business except as a result of any disposal allowed under this Agreement.



  15.1.10   Illegality

It is or becomes illegal for the Account Party to make or maintain any of its
obligations under any Finance Document.



  15.1.11   Material adverse change

Any event or circumstance occurs which the Agent reasonably believes would have
a material adverse effect on the ability of the Account Party to perform its
obligations under this Agreement.



  15.1.12   Ownership

An Obligor (other than Alterra Holdings) or Alterra Bermuda ceases to be a
Subsidiary of Alterra Holdings.



15.2   Banks’ remedies

Upon the occurrence of an Event of Default and at any time thereafter whilst it
is continuing, without prejudice to any of the rights and remedies of any
Creditor Party under any of the other Finance Documents or otherwise, the Agent
may, and shall if so requested by the Majority Banks, take any one or more of
the following actions:



  15.2.1   by written notice to the Account Party declare the commitment of the
Issuing Bank to issue or amend any Letter of Credit cancelled, whereupon such
commitment shall be cancelled;



  15.2.2   enter into any agreement or arrangement which the Banks shall think
fit for the cancellation, discharge, release, reduction, compromise and/or
return of any or all of the Letters of Credit then outstanding and/or any actual
or contingent obligation or liability thereunder; and



  15.2.3   take steps to exercise the rights and remedies conferred upon the
Creditor Parties by Clause 13.8 and the other provisions of this Agreement and
the other Finance Documents and exercisable on or after the occurrence of an
Event of Default.



16.   FEES, EXPENSES AND INDEMNITIES



16.1   L/C commissions



  16.1.1   In respect of all Letters of Credit issued pursuant to this
Agreement, the Account Party shall pay to the Agent (for the benefit of the
Banks) a commission payable quarterly in arrears at a rate (the “Commission
Rate”) calculated as follows:



  (a)   if and to the extent that the aggregate amount of the Letters of Credit
is secured by Investment Collateral, the Account Party will pay commission:



  (i)   on the whole of the secured portion at the relevant rate per annum set
out in the following table if the Investment Collateral comprises solely of
assets falling within the descriptions of “Cash”, “US Dollar and/or Sterling
Time Deposits, CDs and Money Market Deposits” and/or “US and/or UK Government
Securities” as set out in Schedule 5:

          Alterra Bermuda Financial Strength   Commission Rate
(per cent. per annum) Rating by A.M. Best        
Higher than B++
    0.35  
 
       
B++
    0.45  
 
       
Lower than B++
    0.55  
 
       



  (ii)   on the whole of the secured portion at the relevant rate per annum set
out in the following table if the Investment Collateral does not comprise solely
of assets falling within the descriptions of “Cash”, “US Dollar and/or Sterling
Time Deposits, CDs and Money Market Deposits” and/or “US and/or UK Government
Securities” as set out Schedule 5:

          Alterra Bermuda Financial Strength   Commission Rate
(per cent. per annum) Rating by A.M. Best        
Higher than B++
    0.50  
 
       
B++
    0.60  
 
       
Lower than B++
    0.70  
 
       



  (b)   to the extent that the aggregate amount of the Letters of Credit is not
secured by Investment Collateral, the Account Party will pay commission on the
unsecured portion at the relevant rate per annum set out in the following table:

          Alterra Bermuda Financial Strength   Commission Rate
(per cent. per annum) Rating by A.M. Best        
A++ or higher
    1.20  
 
       
A+
    1.30  
 
       
A
    1.40  
 
       
A-
    1.65  
 
       
B++ or lower
    2.00  
 
       

and such commission shall be payable in respect of each Letter of Credit from
the date of issue of such Letter of Credit until the earlier of the date of
final expiration of that Letter of Credit or such date as that Letter of Credit
is cancelled.



  16.1.2   The Account Party must, as soon as practicable, notify the Agent of
any publication or announcement by A.M. Best of a change in the financial
strength rating of Alterra Bermuda.



  16.1.3   Any change in the Commission Rate will apply on the Banking Day
following publication or announcement of a change in rating.



  16.1.4   The Commission Rate shall be calculated on the basis of actual days
elapsed and a 365 day year.



16.2   Fees



  16.2.1   The Account Party shall pay to the Agent (for the benefit of the
Banks) the fees specified in the Fee Letter.



  16.2.2   Each such fee shall be deemed earned once it becomes due as provided
in the Fee Letter and, once paid, shall not be returnable in whole or in part in
any circumstances.



  16.2.3   The Account Party must also pay to the Agent (for the benefit of each
Bank) a commitment fee computed at the rate of 0.25% per annum on the undrawn,
uncancelled amount of each Bank’s Commitment on the basis of actual days elapsed
and a 365 day year. Accrued commitment fee is payable quarterly in arrears.
Accrued commitment fee is also payable to the Agent (for the benefit of the
Banks) on the date the Commitments of the Banks are cancelled in full.



16.3   Indemnity against costs

The Account Party shall pay to the Creditor Parties on demand, and the Account
Party shall indemnify and keep the Creditor Parties indemnified against, all
costs, charges, expenses, claims, liabilities, losses, duties and fees
(including, but not limited to, legal fees properly incurred and expenses on a
full indemnity basis) and taxes thereon suffered or incurred by the Creditor
Parties:



  16.3.1   in the negotiation, preparation, printing, execution and registration
of this Agreement and the other Finance Documents (subject to such overall limit
as may be separately agreed by the parties);



  16.3.2   in the enforcement or preservation or the attempted enforcement or
preservation of any of the Creditor Parties’ rights and powers under this
Agreement and the other Finance Documents or of the security constituted by the
Finance Documents; and



  16.3.3   in connection with any actual or proposed amendment of or supplement
to this Agreement or any other of the Finance Documents, or with any request of
or to the Agent to grant any consent or waiver in respect of any provision of
this Agreement or any other of the Finance Documents, whether or not the same is
given.



16.4   Stamp duties

The Account Party shall pay any and all stamp, documentary, registration and
like taxes or charges imposed by governmental authorities in relation to this
Agreement and the other Finance Documents, and the Account Party shall indemnify
the Creditor Parties against any and all liabilities with respect to, or
resulting from, delay or omission on the part of the Account Party to pay such
taxes or charges.



16.5   General indemnities

The Account Party shall pay to each Creditor Party on demand, and shall
indemnify each Bank against any losses, expenses or liabilities (as to the
amount of which such Creditor Party’s certificate shall, in the absence of
manifest error, be conclusive evidence) suffered or incurred by such Creditor
Party in connection with or as a result of:



  16.5.1   any Letter of Credit which the Issuing Bank (on behalf of the Banks)
has agreed to issue or make, not being issued or made or being cancelled by
reason of the operation of any one or more of the provisions of this Agreement,
other than as a result of a default by such Bank;



  16.5.2   any default in payment by the Account Party of any sum due under the
Finance Documents on its due date; or



  16.5.3   the occurrence or continuance of an Event of Default and/or a
Potential Event of Default.



16.6   Currency indemnity

The following shall apply if any amount is received or recovered by any Creditor
Party in respect of any moneys or liabilities due, owing or incurred by an
Obligor to such Creditor Party (whether as a result of any judgment or order of
any court or in the bankruptcy, administration, reorganisation, liquidation or
dissolution of such Obligor or by way of damages for any breach of any
obligation to make any payment to such Creditor Party) in a currency (the
“Currency of Payment”) other than Pounds Sterling in whatever circumstances and
for whatever reason:



  16.6.1   such receipt or recovery shall only constitute a discharge by such
Obligor to the extent of the amount in Pounds Sterling which such Creditor Party
is able or would have been able, on the date or dates of receipt by it of such
payment or payments in the Currency of Payment (or, in the case of any such date
which is not a Banking Day, on the next succeeding Banking Day), to purchase
Pounds Sterling in the foreign exchange market of its choice with the amount or
amounts so received;



  16.6.2   if the amount of Pounds Sterling which such Creditor Party is so able
to purchase falls short of the amount originally due to such Bank, the Account
Party shall indemnify and hold such Creditor Party harmless against any loss or
damage arising as a result of such shortage by paying to such Bank that amount
in Pounds Sterling certified by such Creditor Party as necessary to so indemnify
and hold harmless such Creditor Party;



  16.6.3   this indemnity shall constitute a separate and independent obligation
from the other obligations contained in this Agreement, shall give rise to a
separate and independent cause of action, shall apply irrespective of any
indulgence granted by such Creditor Party from time to time and shall continue
in full force and effect notwithstanding any judgment or order for a liquidated
sum or sums in respect of amounts due hereunder or under any such judgment or
order; and



  16.6.4   the certificate of such Creditor Party as to the amount of any such
loss or damage (which shall be deemed to constitute a loss suffered by such
Creditor Party) shall (save in case of manifest error) for all purposes be
conclusive and binding on the Account Party.



16.7   Survival of indemnities

The indemnities contained in the Finance Documents shall continue in full force
and effect after the full and final discharge of the Outstanding Indebtedness
with respect to matters arising prior to such discharge.



17.   GUARANTEE



17.1   Guarantee

In consideration of the Banks entering into this Agreement or otherwise
providing or continuing to make banking facilities available to the Account
Party, or granting time to the Account Party, the Guarantor hereby irrevocably
and unconditionally:



  17.1.1   guarantees to the Security Trustee the due and punctual payment by
the Account Party of all the Outstanding Indebtedness; and



  17.1.2   undertakes as primary obligor and not as surety only that, if and
whenever the Account Party fails to pay on the due date any fees as part of the
Outstanding Indebtedness, the Guarantor shall pay, or cause to be paid by a
member of the Group, such sum on demand to the Security Trustee.



17.2   Indemnity

As a separate and independent stipulation, the Guarantor hereby irrevocably and
unconditionally agrees that, if any amounts hereby guaranteed are not
recoverable on the footing of a guarantee, whether by reason of any legal
limitation, disability or incapacity on or of the Account Party or any other
fact or circumstance, whether known to the Security Trustee or the Guarantor or
not, then such amounts shall nevertheless be recoverable from the Guarantor as
sole or principal debtor and shall be payable by the Guarantor on demand.



17.3   Interest on late payments

If the Guarantor fails to pay on the due date any sum (whether of principal,
interest or otherwise) due under this Clause, interest will accrue, and become
payable upon demand by the Security Trustee, upon the sum unpaid from and
including the date upon which it fell due at the Default Rate for periods of
such duration as the Security Trustee may determine from time to time. For so
long as the default continues such rate of interest shall be recalculated on a
similar basis at the end of each successive period so determined by the Security
Trustee. Any such interest which is not paid when due shall be compounded at the
end of each such period determined by the Security Trustee for so long as it
remains unpaid.



17.4   Continuing obligations

The obligations of the Guarantor are a continuing guarantee and will extend to
the ultimate balance of all sums payable by the Account Party under the Finance
Documents, regardless of any intermediate payment or discharge in whole or in
part.



17.5   Reinstatement

If any discharge of the Outstanding Indebtedness or arrangement is made in whole
or in part on the faith of any payment, security or other disposition which is
avoided or must be restored on insolvency, liquidation, administration or to be
reinstated or otherwise without limitation, the liability of the Guarantor under
this Clause will continue or be reinstated as if the discharge or arrangement
had not occurred.



17.6   Waiver of defences

The obligations of the Guarantor under this Clause will not be affected by any
act, omission or thing which, but for this provision, would reduce, release or
prejudice any of its obligations under this Clause (whether or not known to it).
This includes:



  17.6.1   any time or waiver granted to, or composition with, any person;



  17.6.2   any release of any person under the terms of any composition or
arrangement;



  17.6.3   the taking, variation, compromise, exchange, renewal or release of,
or refusal or neglect to perfect, take up or enforce, any rights against, or
security over assets of, any person;



  17.6.4   any non-presentation or non-observance of any formality or other
requirement in respect of any instrument or any failure to realise the full
value of any security;



  17.6.5   any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of any person;



  17.6.6   any amendment (however fundamental) of a Finance Document or any
other document or security;



  17.6.7   any unenforceability, illegality, invalidity or non-provability of
any obligation of any person under any Finance Document or any other document or
security; or



  17.6.8   any insolvency or similar proceedings.



17.7   Immediate recourse



  17.7.1   The Guarantor waives any right it may have of first requiring the
Security Trustee to proceed against or enforce any other right or security or
claim payment from any person before claiming from the Guarantor under this
Clause.



  17.7.2   This waiver applies irrespective of any law or any provision of a
Finance Document to the contrary.



17.8   Appropriations

Until all amounts which may be or become payable by the Guarantor have been
irrevocably paid in full, the Security Trustee may without affecting the
liability of the Guarantor under this Clause:



  17.8.1   refrain from applying or enforcing any other moneys, security or
rights held or received; or



  17.8.2   apply and enforce them in such manner and order as it sees fit
(whether against those amounts or otherwise).



17.9   Non-competition

Unless:



  17.9.1   all amounts which may be or become payable by the Guarantor have been
irrevocably paid in full; or



  17.9.2   the Agent otherwise directs

the Guarantor will not after a claim has been made or by virtue of any payment
or performance by it under this Clause:



  (a)   be subrogated to any rights, security or moneys held, received or
receivable by the Security Trustee;



  (b)   be entitled to any right of contribution or indemnity in respect of any
payment made or moneys received on account of its liability under this Clause;
or



  (c)   claim, rank, prove or vote as a creditor of its estate in competition
with the Security Trustee.



17.10   Additional Security

The rights of the Security Trustee under this Clause are in addition to and are
not in any way prejudiced by any other security now or subsequently held by it.



18.   INCREASED COST



18.1   Causes of increased cost

This Clause 18 applies to any Bank (the “Affected Bank”) if as a result of
(a) the introduction of or any change in any applicable law, regulation or
official directive (whether or not having the force of law), or in the
interpretation thereof by any authority charged with the administration thereof
or by any court of competent jurisdiction, or (b) compliance with any directive,
request or requirement from any applicable governmental, fiscal or monetary
authority (whether or not having the force of law):



  18.1.1   there is any change in the basis of taxation (other than the basis of
taxation of the Affected Bank’s overall net income) of payments by the Account
Party to the Affected Bank;



  18.1.2   there is any change in the basis of taxation of payments by the
Affected Bank of principal or interest on, or otherwise in respect of, deposits
taken from third parties to enable the Affected Bank to indemnify the Issuing
Bank in respect of any Letter of Credit or (in the case of the Issuing Bank) to
issue or amend any Letter of Credit;



  18.1.3   any reserve, special deposit, cash ratio, liquidity or other
requirements are imposed, modified or deemed applicable against assets held by
or deposits in or for the account of, or loans by, the Affected Bank (including,
without limitation, any such requirements arising out of or attributable to the
implementation or application of or compliance with the “International
Convergence of Capital Measurement and Capital Standards, a Revised Framework”
published by the Basel Committee on Banking Supervision in June 2004 in the form
existing on the date of this Agreement (“Basel II”) or any other law or
regulation which implements Basel II); or



  18.1.4   any other condition is imposed on the Affected Bank in respect of the
transactions contemplated by this Agreement or any other of the Finance
Documents,

            18.2    
and, as a result, the Affected Bank incurs an increased cost.
Types of increased cost

An increased cost is:



  18.2.1   any additional cost to the Affected Bank of entering into and
performing this Agreement including indemnifying the Issuing Bank in respect of
any Letter of Credit or (in the case of the Issuing Bank) issuing or amending
any Letter of Credit; or



  18.2.2   any reduction in any amount payable or the effective return to the
Affected Bank under this Agreement; or



  18.2.3   the amount of any payment made by the Affected Bank or the amount of
any interest or other return forgone by the Affected Bank calculated by
reference to any amount received or receivable by the Affected Bank from any
other person who is a party to this Agreement or any Finance Documents.



18.3   Notification

The Affected Bank shall promptly notify the Agent, the other Banks and the
Account Party of any increased cost incurred by the Affected Bank.



18.4   Indemnification of Bank

The Account Party shall pay to the Affected Bank from time to time upon demand
such additional moneys as the Affected Bank shall specify to be necessary to
indemnify the Affected Bank for any increased cost.



18.5   No defence

It shall not be a defence to a claim by the Affected Bank under this Clause 18
that any increased cost could have been avoided by the Affected Bank. However,
each Creditor Party shall, in consultation with the Account Party, take all
reasonable steps to mitigate any circumstances which arise or would result in
any amount becoming payable under or pursuant to Clause 18, including, but not
limited to, its rights and obligations under the Finance Documents being moved
to an affiliate or another facility office.

              18.6   Market disruption         In this Agreement a “Market
Disruption Event” shall occur if:
 
    18.6.1     on or about noon on the Quotation Day the Screen Rate is not
available; or



  18.6.2   before close of business in London on the Quotation Day, the Agent
receives notification from a Bank (an “Affected Bank”) that the cost to it of
obtaining matching deposits in the London interbank market would be in excess of
LIBOR or that such Bank is unable on the Quotation Day to obtain matching
deposits in the London interbank market in sufficient amounts to enable it to
fund any applicable amount.

If a Market Disruption Event occurs and the Agent, the Affected Bank (if
applicable) and/or the Account Party so require, the Agent and the Account Party
shall enter into negotiations (for a period of not more than 30 days) with a
view to agreeing a substitute basis for determining a rate of interest. Any
alternative basis so agreed shall, with the prior consent of the Account Party
and all the Banks or (as the case may be) the Affected Bank, be binding on all
of the parties. In the absence of such agreement, LIBOR shall be determined by
the Agent to be equal to the cost of funds of the Banks (or the relevant one of
them) in obtaining such matching deposits, having used reasonable endeavours to
keep such costs to a minimum.



18.7   Separate debt

Any amount due from the Account Party under this Clause 18 shall be due as a
separate debt and shall not be affected by judgment being obtained for any other
sums due under or in respect of this Agreement.



19.   ILLEGALITY



19.1   Causes of illegality

This Clause 19 applies if the introduction of, or any change in, any applicable
law or regulation, or in the interpretation thereof by any authority charged
with the administration thereof or by any court of competent jurisdiction, makes
it unlawful for a Bank (the “Affected Bank”) to maintain or give effect to its
obligations under this Agreement.



19.2   Notification

The Affected Bank shall promptly notify the Agent, the other Banks and the
Account Party of the occurrence of any of the circumstances described in Clause
19.1.



19.3   Mandatory cash cover

On so notifying the Account Party, the Affected Bank’s obligations under this
Agreement shall terminate at the end of the expiry of 30 Banking Days’ notice
(unless the circumstances necessitate termination forthwith) and the Account
Party shall provide cash cover to the Affected Bank for all amounts for which
the Affected Bank is actually or contingently liable under all Letters of Credit
then outstanding promptly on demand on such termination.



19.4   Force majeure

Neither the Issuing Bank nor any other Creditor Party will be liable for any
failure on its part to issue or amend any Letter of Credit resulting, directly
or indirectly, from any action, inaction or purported action of any government
or governmental agency or any strike, boycott or blockade or any cause
whatsoever outside its control.



20.   THE AGENT



20.1   Appointment of Agent

Each Bank hereby irrevocably appoints and authorises the Agent to act as its
agent under this Agreement and the other Finance Documents.



20.2   Agent’s powers and discretions

The Agent shall have the powers and discretions:



  20.2.1   which are expressly delegated to the Agent by the terms of this
Agreement and the other Finance Documents;



  20.2.2   which the applicable Majority Banks consider appropriate and give to
the Agent (generally or in a particular case) with the Agent’s consent;



  20.2.3   which the Agent considers to be reasonably incidental to the
discharge and performance of any of its functions under this Agreement or any of
the other Finance Documents or otherwise appropriate in the context of those
functions, including the exercise of any powers given to it by the applicable
Majority Banks; and



  20.2.4   to instruct the Issuing Bank to issue Letters of Credit on behalf of
the Banks.



20.3   Agent is agent only

The relationship between the Agent and each Bank is that of agent and principal
only. Nothing in this Agreement or the other Finance Documents shall constitute
the Agent a trustee or fiduciary for any Bank or any other person and no action
taken by the Banks pursuant hereto or thereto shall be deemed to constitute the
Banks a partnership, association, joint venture or other entity.



20.4   Agent to have no responsibility to Account Party

In performing its functions and duties under this Agreement and the other
Finance Documents, the Agent shall act solely as agent of the Banks and does not
assume and shall not be deemed to have assumed any responsibility, liability or
obligation (whether fiduciary or otherwise) towards, or relationship of agency
or trust with or for, the Account Party or any other Obligor in any
circumstances whatsoever.



20.5   Matters within Agent’s authority

Subject to Clause 20.6 and the other provisions of this Agreement and the other
Finance Documents, the Agent is hereby irrevocably authorised by the Issuing
Bank and the Banks in their name and on their behalf (and shall, if so directed
by written notice from all of the Banks):



  20.5.1   to waive, modify, vary or otherwise amend or excuse performance of
any provisions of this Agreement or any of the other Finance Documents; and



  20.5.2   to enforce or take or refrain from taking any other action or
proceedings with regard to this Agreement or any of the other Finance Documents,



20.6   Notification of proposed waivers and amendments

Except in cases where the Agent is of the opinion that the Banks would be
prejudiced by any delay in the Agent enforcing or taking action, in which event
the Agent may, but shall not be obliged to, enforce or take action without prior
notification to the Banks, the Agent shall be obliged to notify the Banks if it
proposes to waive, modify, vary or otherwise amend or excuse performance of any
provision of this Agreement or any of the other Finance Documents or to enforce
or take or refrain from taking any action under Clause 15.2 and the Agent shall
not be entitled to proceed with that proposal unless the applicable Majority
Banks shall give notice to the Agent agreeing to that proposal. The Agent shall
be entitled to cancel that proposal if written notice pursuant to this Clause
20.6 is not received within 5 days of the Banks being so notified by the Agent.



20.7   Agent to act in accordance with instructions of applicable Majority Banks

Subject to the provisions of this Agreement and the other Finance Documents, the
Agent agrees to act with respect to this Agreement and the other Finance
Documents in accordance with the written instructions of the applicable Majority
Banks. Any such instructions given by the applicable Majority Banks shall be
binding on all the Banks. In the absence of any such instructions, the Agent
shall not be obliged to act.



20.8   Agent not required to act

In no event shall the Agent be required to take any action which exposes, or is
likely to expose, the Agent to personal liability or which is contrary to the
provisions of:

            20.9    
20.8.1this Agreement or any of the other Finance Documents; or
20.8.2any law, regulation or directive.
Provision of copy documents to Banks

The Agent shall furnish each Bank with copies of:



  20.9.1   any documents received by it under Clause 10 (but the Agent shall not
be obliged to review or check the accuracy or completeness thereof); and



  20.9.2   if requested by any Bank, with copies of all documents received by
the Agent under Clause 10.



20.10   Provision of copy communications to Agent

Each Bank will, promptly after receipt or despatch thereof, forward to the Agent
a copy of any communication:



  20.10.1   sent by that Bank to the Account Party or any other Obligor; or



  20.10.2   received by that Bank from the Account Party or any other Obligor
and, in each case, relating to this Agreement or any of the Finance Documents.



20.11   Distributions of sums received and deductions by Agent

The Agent shall (subject to Clause 5.2) distribute promptly to each Bank its due
proportion of all sums received by the Agent on behalf of the Banks under this
Agreement or any of the other Finance Documents, subject to the Agent’s right to
deduct and withhold from any such payment any amount which is then (or which
will, upon demand by the Agent, become) due and payable to the Agent from that
Bank.



20.12   Agent’s retention of fees and expenses

The Agent may retain for its own use and benefit (and shall not be liable to
account to any Bank for all or any part of) any sums received by it by way of
fees (and not payable to any Bank) or by way of reimbursement of expenses
incurred by it.



20.13   Waiver on instructions of Majority Banks

Subject to Clauses 20.6 and 20.14, the provisions of this Agreement and any of
the other Finance Documents may be waived, and (subject to the written agreement
of each of the other parties thereto, other than the Banks) varied or amended,
by the Agent acting on the written instructions of the applicable Majority
Banks, in each case evidenced by an instrument in writing, and any such waiver,
variation or amendment shall be binding upon all the Banks.



20.14   Consent of Agent and all Banks required

Nothing in Clause 20.13 shall authorise the effecting, without the prior written
consent of the Agent and all of the Banks, of:



  20.14.1   any change in the definitions of “Majority Banks”, “Finance
Documents” or “Letter of Credit”;



  20.14.2   any change in the date for, or alteration in the amount (or the
basis of determining the amount) of, any payment of principal, interest, fees or
other amounts payable under this Agreement;

      20.14.3
20.14.4
20.14.5  
any change in a Bank’s Commitment;
any extension of the Commitment Period;
any change to Clauses 2, 3, 4, 6, 8, 9, 10, 11, 13, 14, 15, 16, 20, 24 or 31;



  20.14.6   the release of any of the security created by or pursuant to the
Finance Documents (or any of them); or



  20.14.7   any other matter in respect of which the terms of this Agreement or
any other of the Finance Documents expressly requires the agreement of all the
Banks.



20.15   Account Party’s reliance upon Agent

At all times throughout the Security Period the Account Party shall be entitled
to rely upon the advice of the Agent as to the giving of any approvals or
consents or the exercise of any discretions by the Banks or any other act of the
Banks as required by this Agreement and/or the other Finance Documents or any of
them.



20.16   Consultation by Agent with Banks

The Agent shall, subject to Clause 20.6, at all times:



  20.16.1   consult with the Banks before giving any approvals or consents or
exercising any discretions or performing any other act which may be given or
exercised or performed by the Agent under this Agreement or any of the other
Finance Documents; and



  20.16.2   keep the Banks informed of each and every approval or consent given
and each exercise of any such discretion and each performance of any such other
act which the Agent may have performed on behalf of the Banks as required by
this Agreement or any of the other Finance Documents.



20.17   Consent of Agent required

Notwithstanding the provisions of Clause 20.13 and 20.14, no provision of this
Agreement or of any other of the Finance Documents which in any way relates to
the duties, functions, powers or responsibilities of the Agent may be amended,
waived or suspended without the prior consent of the Agent.



21.   THE SECURITY TRUSTEE



21.1   Trust Property defined

In this Clause 21, “Trust Property” means:



  21.1.1   all rights, title and interests that may be mortgaged, charged,
pledged or assigned in favour of the Security Trustee under or by virtue of this
Agreement and the other Finance Documents;



  21.1.2   all rights granted to, or held or exercisable by, the Security
Trustee by virtue of this Agreement and the other Finance Documents;



  21.1.3   all moneys and other assets, which are received or recovered by or on
behalf of the Security Trustee under or by virtue of any of the foregoing
rights, including as a result of the enforcement or exercise of any such right;
and



  21.1.4   all moneys and other assets accrued in respect of or derived from any
of the foregoing.



21.2   Duties of Security Trustee

The Security Trustee shall:



  21.2.1   hold the Trust Property on trust for the Banks in accordance with
provisions of this Agreement and the other Finance Documents; and



  21.2.2   perform and exercise the rights and benefits vested in it and deal
with the Trust Property in accordance with the provisions of this Agreement and
the other Finance Documents.



21.3   Security Trustee to have no responsibility to Obligors

The Security Trustee does not assume and shall not be deemed to have assumed any
responsibility, liability or obligation (whether fiduciary or otherwise)
towards, or relationship of agency or trust with or for, the Account Party or
any other Obligor in any circumstances whatsoever.



21.4   Security Trustee’s powers and discretions

The Security Trustee shall have the powers and discretions:



  21.4.1   which are expressly delegated to the Security Trustee by the terms of
this Agreement and the other Finance Documents;



  21.4.2   which the applicable Majority Banks consider appropriate and give to
the Security Trustee (generally or in a particular case) with the Security
Trustee’s consent;



  21.4.3   which the Security Trustee considers to be reasonably incidental and
conducive to the discharge and performance of any of its functions under this
Agreement or any of the other Finance Documents or otherwise appropriate in the
context of those functions, including the exercise of any powers given to it by
the applicable Majority Banks; and



  21.4.4   which are conferred on a trustee by the Trustee Act 1925 and by the
Trustee Act 2000 and any other applicable law for the time being in force.



21.5   Security Trustee to act in accordance with instructions of applicable
Majority Banks

Subject to the provisions of the Agreement and the other Finance Documents, the
Security Trustee agrees to act with respect to this Agreement and the other
Finance Documents in accordance with the written instructions of the Agent, or,
if the Agent and the Security Trustee are the same person, the applicable
Majority Banks. Any such instructions given by the applicable Majority Banks
shall be binding on all the Banks. In the absence of any such instructions, the
Security Trustee shall not be obliged to act.



21.6   Security Trustee not required to act

In no event shall the Security Trustee be required to take any action which
exposes, or is likely to expose, the Security Trustee to personal liability or
which is contrary to the provisions of:

            21.7    
21.6.1this Agreement or any of the other Finance Documents; or
21.6.2any law, regulation or directive.
Provision of copy documents to Banks

The Security Trustee shall furnish the Agent, or, if the Agent and the Security
Trustee are the same person, each Bank, with copies of any documents received by
it under or in connection with this Agreement or any other Finance Documents
which it considers to be of material importance to the Banks.



21.8   Transfer of moneys to Agent

The Security Trustee shall, except as expressly stated to the contrary in this
Agreement or any other Finance Document, transfer any moneys forming part of the
Trust Property to the Agent for application in accordance with the relevant
provisions of this Agreement and the other Finance Documents, subject to the
Security Trustee’s right to deduct and withhold from any such payment any amount
which is then (or which will, upon demand by the Security Trustee, become) due
and payable to it, or to any receiver or agent appointed by it, under the
Finance Documents.



21.9   Security Trustee’s retention of fees and expenses

The Security Trustee may retain for its own use and benefit (and shall not be
liable to account to any Bank for all or any part of) any sums received by it by
way of fees (and not payable to any Bank) or by way of reimbursement of expenses
incurred by it.



21.10   Release of security

At the end of the Security Period the Security Trustee shall release without any
recourse, warranty or covenants for title whatsoever, all security granted to it
pursuant to the Finance Documents then held by it, whereupon the Security
Trustee shall be discharged from all liabilities and obligations under this
Agreement and the other Finance Documents.



21.11   Perpetuity period

The perpetuity period applicable to the trusts created by this Clause 21 is
125 years from the date of this Agreement.



22.   RETIREMENT OF A SERVICE BANK



22.1   Resignation of Service Bank

A Service Bank may at any time resign its appointment under this Agreement by
giving the Obligors and the other Creditor Parties not less than 30 days prior
written notice to that effect.



22.2   Appointment of successor by Majority Banks

After the giving by a Service Bank of a notice of termination the Majority Banks
may in writing appoint a successor.



22.3   Appointment by retiring Service Bank

If no such successor is appointed within the period specified in Clause 22.1,
the relevant Service Bank may appoint as its successor any reputable bank or
financial institution with an office in London.



22.4   Consequence of change of Service Bank

Upon the acceptance by a successor to a Service Bank of its appointment, which
acceptance shall be in such form as the Majority Banks shall approve:



  22.4.1   that successor shall become bound by all the obligations of that
Service Bank and become entitled to all the rights, privileges, powers,
authorities and discretions of that Service Bank under this Agreement and the
other Finance Documents;



  22.4.2   the obligations of that Service Bank under this Agreement and the
other Finance Documents shall terminate but without prejudice to any liabilities
which that Service Bank may have incurred prior to that termination;



  22.4.3   that Service Bank shall be discharged from any further liability or
obligations under this Agreement and the other Finance Documents; and



  22.4.4   the provisions of this Agreement and the other Finance Documents
shall continue in effect for the benefit of that Service Bank in respect of any
action taken or omitted to be taken by it or any event occurring before the
termination of its obligations pursuant to this Clause 22.



23.   LIMITS OF THE SERVICE BANKS’ OBLIGATIONS



23.1   No duty to enquire

Neither Service Bank shall be obliged to ascertain or enquire:



  23.1.1   either initially or on a continuing basis, as to the credit or
financial condition or affairs of the Account Party, any other Obligor or any
other person;



  23.1.2   as to the performance or observance by the Account Party or any other
Obligor of any of the terms and conditions of this Agreement or any of the other
Finance Documents or any other agreement; or



  23.1.3   whether any Event of Default or Potential Event of Default has
occurred, and until it shall have actual knowledge or express notice to the
contrary, the Agent shall be entitled to assume that no Event of Default or
Potential Event of Default has occurred.



23.2   Responsibilities excluded

Neither Service Bank and none of their respective officers, employees or agents
shall be responsible to any other Creditor Party for:



  23.2.1   any failure or delay in performance, or breach by the Account Party
of their obligations, under this Agreement or any of the other Finance Documents
or any other agreement or any failure or delay in performance, or breach by any
of the other Obligors, of their respective obligations under any of the Finance
Documents or any other agreement; or



  23.2.2   any recitals, statements, representations or warranties in, or for
the legality, validity, effectiveness, enforceability, admissibility in evidence
or sufficiency of, this Agreement or any of the other Finance Documents or any
other agreement; or



  23.2.3   the legality, validity, effectiveness or enforceability of any of the
security created, or purported to be created, pursuant to any of the Finance
Documents.



23.3   Limitation of liability



  23.3.1   Neither Service Bank and none of their respective officers, employees
or agents shall be liable for any loss, damage or expense suffered or incurred
by the Account Party or any Creditor Party or any other person in consequence of
any action taken or omitted to be taken by it under this Agreement or any of the
other Finance Documents or in connection herewith or therewith unless caused by
its fraud, misconduct or negligence.



  23.3.2   Without prejudice to the provisions of Clause 23.3.1, none of the
other parties to this Agreement shall take any proceedings against any officer,
employee or agent of a Service Bank in respect of any claim which it may have
against that Service Bank or in respect of any act or omission (including,
without limitation, misconduct or negligence) by that officer, employee or agent
in relation to this Agreement or any of the other Finance Documents.



23.4   Banks’ representations and undertakings

Each Bank:



  23.4.1   severally represents and warrants to the Service Banks that it has
made its own independent investigation of the financial condition and affairs of
the Account Party and the other Obligors in connection with the entry by that
Bank into this Agreement and in that respect has not relied on any information
provided to it by either Service Bank; and



  23.4.2   undertakes that it will continue to make its own independent
appraisal of the creditworthiness of the Account Party and the other Obligors
and will not rely on any information provided to it by either Service Bank.



23.5   Indemnification by Banks of Service Banks

The Banks agree (which agreement shall survive payment of all sums due under
this Agreement) to indemnify each Service Bank (to the extent not reimbursed by
the Account Party) rateably according to their respective Commitments from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses and disbursements of any kind or
nature whatsoever which may be imposed on, incurred by or asserted against that
Service Bank:



  23.5.1   in performing its functions or duties under this Agreement or any of
the other Finance Documents; or



  23.5.2   in connection with any action taken or omitted to be taken by that
Service Bank in enforcing or preserving or attempting to enforce or preserve the
rights of the Banks under this Agreement or any of the other Finance Documents
or any other documents or security.



23.6   Service Banks’ rights

Each Service Bank may:



  23.6.1   engage and pay for the advice and services of any lawyers,
accountants or other experts whose advice or services may to that Service Bank
seem necessary or desirable and that Service Bank shall be entitled to rely on
the advice and opinions of such lawyers, accountants and other experts and shall
not be liable to any of the other parties hereto for any of the consequences of
any such reliance;



  23.6.2   perform all or any of its functions and duties hereunder or under the
Finance Documents through employees or agents or any office or branch of that
Service Bank from time to time selected by it and notified to the other parties
hereto;



  23.6.3   rely on any communication or document believed by it to be genuine
and correct and to have been communicated or signed by the person by whom it
purports to be communicated or signed and shall not be liable to any of the
other parties hereto for any of the consequences of such reliance; and



  23.6.4   without liability to account, make loans to, accept deposits from and
generally engage in any kind of banking or trust business with the Account Party
or the other Obligors as though that Service Bank was not a Service Bank.



23.7   Service Banks as Banks

If it is also a Bank, each Service Bank shall have the same rights and powers
under this Agreement as any other Bank and may exercise those rights and powers
as though it were not a Service Bank.



24.   SHARING OF PAYMENTS



24.1   Relevant circumstances

This Clause 24 applies if any Bank (the “Sharing Bank”) at any time receives or
recovers (whether by way of voluntary or involuntary payment, by virtue of the
exercise of its legal rights, including, but not limited to, the right of
set-off, counterclaim or otherwise howsoever) the whole or any part of any
amounts due to it from the Account Party under this Agreement or any of the
other Finance Documents otherwise than by distribution from the Agent in
accordance with the terms of this Agreement or from the proceeds of any cash
cover provided to the Sharing Bank under Clause 19.3.



24.2   Payment by Sharing Bank to Agent

Subject to Clauses 24.3 and 24.4:



  24.2.1   the Sharing Bank shall forthwith pay to the Agent the full amount or
(as the case may be) an amount equal to the equivalent of the full amount so
received or recovered;



  24.2.2   as between the Account Party and the Sharing Bank, the Account Party
shall remain or again become indebted to such Sharing Bank under this Agreement
in the amount so paid as if it had not been received or recovered as aforesaid;
and



  24.2.3   the Agent shall treat the amount so paid as if it were a payment by
the Account Party on account of amounts due from the Account Party under this
Agreement or any of the other Finance Documents for distribution to the Sharing
Bank and such of the other Banks in the proportions in which the Sharing Bank
and the other Banks would have been entitled to receive such amount had it been
paid by the Account Party to the Agent hereunder or under such Finance
Documents.



24.3   Refund by Agent

Any payment and adjustment made pursuant to Clause 24.2 shall be subject to the
condition that, if the amount (or any part thereof) so paid by the Sharing Bank
to the Agent subsequently falls to be repaid by the Sharing Bank to the Account
Party or any other person, then each of the Banks which has received any part
thereof from the Agent shall repay the amount received by it to the Sharing
Bank, together with such amount (if any) as is necessary to reimburse the
Sharing Bank the appropriate portion of any interest it has been obliged to pay
when repaying such amount as aforesaid, and the relevant adjustments pursuant to
Clause 24.2 shall be cancelled.



24.4   No sharing required

A Sharing Bank which has commenced or joined in an action or proceeding in any
court to recover sums due to it under this Agreement or any of the other Finance
Documents, and pursuant to a judgment obtained therein or a settlement or
compromise of that action or proceeding shall have received any amount, shall
not be required to share any proportion of that amount with a Bank which has the
legal right to, but does not, join in such action or proceeding or commence and
diligently prosecute a separate action or proceeding to enforce its rights under
this Agreement or any of the other Finance Documents in the same or another
court.



24.5   Matters notifiable

Each Bank shall promptly give notice to the Agent of:



  24.5.1   the institution by that Bank of a legal action or proceedings against
the Account Party under this Agreement or under any of the other Finance
Documents or in connection therewith as soon as practicable thereafter (and, in
any event, within 5 Banking Days); and



  24.5.2   the receipt or recovery by that Bank of any amount due and payable by
the Account Party under this Agreement or under any of the other Finance
Documents which is received or recovered otherwise than through the Agent.

Upon receipt of any such notice the Agent will as soon as practicable thereafter
notify the other Banks.



25.   JOINT AND SEVERAL LIABILITY

      25.1   Account Parties
25.2
  The following provisions of this Clause shall apply if there are two or more
Account Parties.
Joint and several

All obligations and liabilities imposed on or assumed by the Account Parties
under or pursuant to this Agreement and the other Security Documents are joint
and several even if not so expressed.



25.3   Obligations not affected

None of the obligations and liabilities of the Account Parties under this
Agreement and the other Security Documents shall be impaired by:



  25.3.1   any failure of this Agreement or any other of the Security Documents
to be legal, valid, binding and enforceable in relation to any of the Account
Parties or any other Obligor whether as a result of lack of corporate capacity,
due authorisation, effective execution or otherwise;



  25.3.2   any giving of time, forbearance, indulgence, waiver or discharge in
relation to any of the Account Parties or any other Obligor; or



  25.3.3   any other matter or event whatsoever which might have the effect of
impairing all or and of the liabilities any obligations of any of the Account
Parties or any other Obligor.



25.4   Principal debtors

Each of the Account Parties declares that it is and will, throughout the
Security Period, remain a principal debtor for the payment of the Outstanding
Indebtedness and none of the Account Parties shall in any circumstances be
construed to be a surety for the obligations of any other Account Parties
hereunder.



25.5   Subordination

No Account Party (hereinafter called a “Creditor Account Party”) will without
the prior written consent of the Agent or unless so directed by the Agent
(whereupon that Account Party shall act in accordance with the Agent’s
directions) ask, demand, sue for, take or receive from any other Account Party
(hereinafter called a “Debtor Account Party”) by set-off or any manner the whole
or any part of all present and future sums, liabilities and obligations payable
or owing by a Debtor Account Party to a Creditor Account Party whether actual or
contingent, jointly or severally or otherwise howsoever, until the Outstanding
Indebtedness has been paid and discharged in full.



26.   ASSIGNMENTS AND TRANSFERS



26.1   Successors and assigns

This Agreement shall be binding upon and inure to the benefit of each party
hereto and its successors and assigns.



26.2   No assignment by Account Party

Neither the Account Party, the Applicant nor the Guarantor may assign or
transfer all or any of its rights, benefits or obligations under this Agreement
or under any of the other Finance Documents without the prior written consent of
the Agent with the Majority Banks’ authority.



26.3   Transfer by Banks

Any Bank (the “Transferor Bank”) may, with the prior written consent (such
consent not to be unreasonably withheld or delayed) of the Account Party
transfer all or any of its rights and/or obligations in its capacity as a Bank
under this Agreement and under the other Finance Documents to another bank or
financial institution (the “Transferee Bank”). That transfer shall be effected
by the delivery by the Transferor Bank to the Agent of a Transfer Certificate
executed by the Transferor Bank and the Transferee Bank. Any such transfer shall
not be effective unless it is effected by a Transfer Certificate.



26.4   Signature of Transfer Certificate

The Agent shall as soon as practicable but not later than the 5th Banking Day
after receipt by it of a Transfer Certificate:



  26.4.1   sign the Transfer Certificate on behalf of the Obligors, itself and
each of the other Creditor Parties; and



  26.4.2   give notice to the Obligors and the other Creditor Parties of
receipt, and attaching a copy, duly signed by it, of that Transfer Certificate.



26.5   Authorisation of Agent to sign Transfer Certificate

The Account Party, the Applicant, the Guarantor, each Bank, the Issuing Bank and
the Security Trustee irrevocably authorise the Agent to sign any Transfer
Certificate on its behalf.

              26.6   Effective date of Transfer Certificate     A Transfer
Certificate shall be effective on the later of:
 
    26.6.1     the date specified in that Transfer Certificate; and



  26.6.2   the date of receipt by the Obligors and the other Creditor Parties of
the notice given by the Agent pursuant to Clause 26.4.2.



26.7   Effect of Transfer Certificate

A Transfer Certificate shall have effect in accordance with the following:



  26.7.1   to the extent that in that Transfer Certificate the Transferor Bank
seeks to transfer its rights and/or its obligations under this Agreement and the
other Finance Documents, each Obligor and the Transferor Bank shall each be
released from further obligations to the other under this Agreement and the
other Finance Documents and their respective rights against each other shall be
cancelled (such rights and obligations being referred to in this Clause 26.7 as
“discharged rights and obligations”);



  26.7.2   each Obligor, the Transferee Bank and the other Creditor Parties
shall each assume obligations towards each other and/or acquire rights against
each other which differ from the discharged rights and obligations only insofar
as the Transferee Bank has assumed and/or acquired the same in place of the
Transferor Bank;



  26.7.3   the Transferee Bank and the other Creditor Parties shall acquire the
same rights and assume the same obligations between themselves as they would
have acquired and assumed had the Transferee Bank been an original party to this
Agreement as a Bank with the rights and/or obligations acquired or assumed by it
as a result of that transfer; and



  26.7.4   nothing in that Transfer Certificate shall operate to release the
Transferor Bank from any obligation of confidentiality to any Obligor under or
in connection with this Agreement or from any claim that any Obligor may have
against it in tort.



26.8   Transfer fee

The Transferee Bank shall pay to the Agent for its own account a transfer fee of
£2,000 on the date on which the transfer effected by the relevant Transfer
Certificate becomes effective.



26.9   Sub participation by Banks

Any Bank may at any time, sub-participate all or any of its rights and/or
obligations under this Agreement and the other Finance Documents.



26.10   Disclosure of information

Any Bank may disclose in confidence (on the basis that such Bank may disclose
the information to any potential Transferee Bank, assignee or sub-participant,
or to any other party with whom it may propose to enter into contractual
relations in connection with this Agreement or any other of the Finance
Documents, provided that at the time of such disclosure the Agent informs the
Banks that the information was provided on a confidential basis and the Banks
treat and hold such information for all purposes as confidential) to any
potential Transferee Bank, assignee or sub-participant, or to any other party
with whom it may propose to enter into contractual relations in connection with
this Agreement or any other of the Finance Documents, such information about the
Account Party and the other Obligors and their respective businesses, assets or
financial condition as that Bank shall consider appropriate.



26.11   Change of lending office

Any Creditor Party may at any time and from time to time change its lending
office by giving notice to the Agent and that change shall be effective on the
later of:



  26.11.1   the date specified in that notice; and



  26.11.2   the date of receipt by the Agent of that notice from that Creditor
Party.

The Agent shall promptly notify the Obligors and the other Creditor Parties of
any notice received by it pursuant to this Clause 26.11.



26.12   Delegation

Any Creditor Party may at any time and from to time to time delegate any one or
more of its rights, powers and/or obligations under this Agreement and the other
Finance Documents to any person provided that the delegating Creditor Party
informs the delegate that all information provided by the delegating Creditor
Party to the delegate in connection with such delegation was provided to the
delegating Creditor Party on a confidential basis and the delegate treats and
holds such information for all purposes as confidential).



26.13   Further assurance

The Account Party undertakes to do or to procure all such acts and things and to
sign, execute and deliver or procure the signing, execution and delivery of all
such instruments and documents as the Agent may reasonably require for the
purpose of perfecting any such permitted assignment, transfer,
sub-participation, change or delegation as aforesaid.



26.14   Register

The Agent shall keep a register of all the Banks for the time being with details
of their respective Commitments and lending offices and shall provide any other
party to this Agreement (at that party’s expense) with a copy of the register on
request.



27.   SET-OFF



27.1   Set-off

The Account Party authorises each Creditor Party without prejudice to any of
that Creditor Party’s rights at law in equity or otherwise, at any time and
without notice to the Account Party:



  27.1.1   to combine and/or consolidate all or any accounts (whether current,
deposit, loan or of any other nature whatsoever, whether subject to notice or
not and in whatever currency) of the Account Party with any branch of that
Creditor Party;



  27.1.2   to apply any credit balance (whether or not then due) on any such
account or accounts of the Account Party in or towards satisfaction of any sum
due and payable by the Account Party but not paid to that Creditor Party under
this Agreement and/or any of the Finance Documents; and



  27.1.3   to do in the name of the Account Party and/or that Creditor Party all
such acts and execute all such documents as may be necessary or expedient to
effect such application.



27.2   Purchase of other currencies

For all or any of the above purposes, each Creditor Party is authorised to
purchase with the moneys standing to the credit of such account or accounts any
such other currency or currencies as may be necessary to effect such
application. A Creditor Party shall not be obliged to exercise any right given
to it by this Clause 27.



28.   MISCELLANEOUS



28.1   Time of essence

Time is of the essence as regards every obligation of the Account Party and the
other Obligors under this Agreement and the other Finance Documents, but no
delay or omission by any Creditor Party to exercise any right, power or remedy
vested in it under this Agreement or any other of the Finance Documents or by
law shall impair such right, power or remedy, or be construed as a waiver of, or
as an acquiescence in, any default by the Account Party or any other Obligor.



28.2   No waiver

If any Creditor Party on any occasion agrees to waive any such right, power or
remedy, such waiver shall not in any way preclude or impair any further exercise
thereof or the exercise of any other right, power or remedy.



28.3   Waivers to be in writing

Any waiver by any Creditor Party of any provision of this Agreement or any other
of the Finance Documents, and any consent or approval given by any Creditor
Party, shall only be effective if given in writing and then only strictly for
the purpose and upon the terms for which it is given.



28.4   Amendments to be in writing

Neither this Agreement nor any of the other Finance Documents may be amended or
varied orally but only by an instrument signed by the applicable Majority Banks
or all the Banks (as may be applicable) or, as the case may be, the Agent and/or
the Security Trustee on behalf of the applicable Majority Banks or all the Banks
(as may be applicable), and each of the other parties thereto.



28.5   Remedies cumulative

The rights, powers and remedies of the Creditor Parties contained in this
Agreement and the other Finance Documents are cumulative and not exclusive of
each other nor of any other rights, powers or remedies conferred by law, and may
be exercised from time to time and as often as the Creditor Parties may think
fit.



28.6   Severability

If at any time one or more of the provisions of this Agreement or any other of
the Finance Documents is or becomes invalid, illegal or unenforceable in any
respect under any law by which it may be governed or affected, the validity,
legality and enforceability of the remaining provisions shall not be in any way
affected or impaired as a result.



28.7   Counterparts

This Agreement may be executed in any number of counterparts and all such
counterparts taken together shall be deemed to constitute but one and the same
instrument.



28.8   Conclusiveness of Creditor Party’s certificates

The certificate or determination of a Creditor Party of a rate or amount under
this Agreement and any other Finance Document is, in the absence of manifest
error, prima facie evidence of the matters to which it relates and is binding on
the Account Party and the other Obligors.



28.9   Previous offers by the Creditor Parties superseded

This Agreement shall in all respects supersede the terms of any offer or
commitment with respect to the Facility made by or on behalf of the Creditor
Parties to the Account Party or its agents prior to the date of this Agreement
(save for any provision relating to payment of the Creditor Parties’ fees and
expenses).



29.   FURTHER ASSURANCE

The Account Party shall, upon demand, and at its own expense, sign, perfect, do,
execute and register all such further assurances, documents, acts and things as
the Agent may reasonably require for the purpose of more effectually
accomplishing or perfecting the transaction or security contemplated by this
Agreement.



30.   NOTICES



30.1   Addresses

All notices (which expression includes any demand, request, consent or other
communication) to be given by one party to the others under this Agreement and
the other Finance Documents shall be in writing and (unless delivered
personally) shall be given by telefax or first class pre paid post (airmail if
sent internationally) and be addressed:

            30.1.1    
in the case of the Agent, as follows:
       
60 London Wall
London EC2M 5TQ
       
Telefax No: + 44 207 767 7507
Attn: Nick Marchant / Paul Meade
  30.1.2    
in the case of the Issuing Bank, as follows:
       
60 London Wall
London EC2M 5TQ
       
Telefax No: + 44 207 767 7531
Attn: Nigel Burman
  30.1.3    
in the case of the Security Trustee, as follows:
       
60 London Wall
London EC2M 5TQ
       
Telefax No:+ 44 207 767 7507
Attn: Nick Marchant / Paul Meade
30.1.4
30.1.5  
in the case of a Bank at the address set out beneath its name in Schedule 1; and
in the case of the Account Party and Applicant, as follows:
       
70 Gracechurch Street
London
EC3V 0XL

     
Telefax No:
Attn:
  +44 20 3102 3120
Chief Financial Officer

                      with a copy to the Guarantor at its address specified
below;
        30.1.6in the case of the Guarantor, as follows:
       
Alterra House
2 Front Street
Hamilton, Bermuda HM11
 


       
Telefax No:
Attn:
  +1 441 295 8899
Chief Financial Officer   30.2    
Changes of address
 


If any party wishes to change its address for communication, it shall give the
other parties not less than 5 Banking Days’ notice in writing of the change
desired.



30.3   Deemed receipt of notices

Notices addressed as provided above shall be deemed to have been duly given when
despatched (in the case of telefax), when delivered (in the case of personal
delivery), 2 days after posting (in the case of letters sent within the same
country), or 5 days after posting (in the case of letters sent internationally
by overnight courier service only), provided that notices to the Agent or the
Security Trustee shall be effective only upon their actual receipt by the Agent
or the Security Trustee (as appropriate). In each of the above cases any notice
received on a non-working day or after business hours in the country of receipt
shall be deemed to be given on the next following working day in such country.



30.4   English language

All notices and documents to be given or delivered pursuant to or otherwise in
relation to this Agreement and the other Finance Documents shall be in the
English language or be accompanied by a certified English translation.



31.   APPLICABLE LAW AND JURISDICTION



31.1   Governing law

This Agreement and any non-contractual obligations arising out of or in
connection with it shall be governed by and construed in accordance with English
law.



31.2   Submission to jurisdiction

Each of the Account Party, the Applicant and the Guarantor hereby irrevocably
agrees for the exclusive benefit of the Banks that the English courts shall have
jurisdiction in relation to any dispute (including any dispute in connection
with any non-contractual obligations arising out of or in connection with this
Agreement) and any suit, action or proceeding (referred to together in this
Clause 31 as “Proceedings”) which may arise out of or in connection with this
Agreement and/or any of the other Finance Documents (including any
non-contractual obligations related thereto), and for such purposes irrevocably
submits to the jurisdiction of such courts



31.3   Service of process

The Guarantor hereby irrevocably agrees:



  31.3.1   that, for the purpose of Proceedings in England, any legal process
may be served upon the Account Party at the address to which notices are to be
delivered under Clause 30, which is hereby authorised to accept service on
behalf of the Guarantor, which shall be deemed to be good service on the
Guarantor; and



  31.3.2   that throughout the Security Period it will maintain a duly appointed
process agent in England, duly notified to the Agent, and that failure by any
such process agent to give notice thereof to it shall not impair the validity of
such service or of a judgment or order based thereon.



31.4   Choice of forum

Nothing in this Clause 31 shall affect the right of any Bank to serve process in
any manner permitted by law or limit the right of any Bank to take Proceedings
against the Account Party, the Applicant or the Guarantor in any other court of
competent jurisdiction, nor shall the taking of Proceedings in one or more
jurisdictions preclude the taking of Proceedings by any Bank in any other
jurisdiction, whether concurrently or not.

Neither the Account Party, the Applicant nor the Guarantor shall commence any
Proceedings in any country other than England in relation to any matter arising
out of or in connection with this Agreement and/or any of the other Finance
Documents.



31.5   Forum convenience

Each of the Account Party, the Applicant and the Guarantor irrevocably waives
any objection which it may now or hereafter have on the grounds of inconvenient
forum or otherwise to Proceedings being brought in any such court as is referred
to in this Clause 31.



31.6   Consent

Each of the Account Party, the Applicant and the Guarantor consents generally in
respect of any Proceedings arising out of or in connection with this Agreement
to the giving of any relief or the issue of any process in connection with such
Proceedings, including without limitation, the making, enforcement or execution
against any property or assets whatsoever of any order or judgment which may be
made or given in such Proceedings.



31.7   Waiver of immunity

To the extent that the Account Party, the Applicant or the Guarantor may be
entitled in any jurisdiction to claim for itself or its property or assets
immunity in respect of their respective obligations under this Agreement from
service of process, jurisdiction, suit, judgment, execution, attachment (whether
before judgment, in aid of execution or otherwise) or legal process, or to the
extent that in any such jurisdiction there may be attributed to it or its
property or assets such immunity (whether or not claimed), the Account Party,
the Applicant and the Guarantor irrevocably each agree not to claim and
irrevocably waive such immunity to the fullest extent permitted by the laws of
such jurisdiction.

AS WITNESS the hands of the duly authorised representatives of the parties
hereto the day and year first before written.

SCHEDULE 1

4

BANKS AND COMMITMENTS

              Bank   Lending Office   Commitment         £
 
        60,000,000  
ING Bank N.V., London Branch
  60 London Wall, London EC2M 5TQ  

 
        60,000,000  
 
           

INITIAL CORPORATE MEMBERS

Alterra Corporate Capital 2 Limited

Alterra Corporate Capital 3 Limited

SCHEDULE 2

5

CONDITIONS PRECEDENT DOCUMENTS AND EVIDENCE

The documents and evidence referred to in Clause 10.1.3 are as follows:



1.   Certified copies of the memorandum and articles of incorporation or
equivalent constitutional documents of each Obligor.



2.   A certificate of good standing for each Obligor (other than any Obligor
whose jurisdiction of incorporation is England and Wales) or other evidence that
each such Obligor is in good standing in its country of incorporation.



3.   A certificate of incumbency of each Obligor, signed by the secretary or a
director of that Obligor stating its officers and directors.



4.   Certified copies of resolutions duly passed by the directors of each
Obligor and, if appropriate and requested by the Agent, the shareholders of each
Obligor (other than the Guarantor) at separate meetings evidencing approval of
the transactions contemplated by this Agreement and the other Finance Documents
and authorising the execution of the same.



5.   The original or a certified copy of any power of attorney issued by each
Obligor in favour of any person or persons executing this Agreement and the
other Finance Documents.



6.   Certified copies of all licences, authorisations, approvals and consents
required in connection with the execution, delivery, performance, validity and
enforceability of the Finance Documents.



7.   A certificate of an authorised signatory of the Account Party confirming
that utilising the Total Commitments in full would not breach any limit binding
on the Account Party.



8.   Certified copies of all Quota Share Agreements that have then been
executed.



9.   Certified copies of the audited consolidated financial statements for the
financial year ending on 31 December 2007 for Alterra Holdings and such
financial information as to each other Obligor as the Agent shall reasonably
request.



10.   The Finance Documents referred to in Clause 11.1 and, if then required,
Clause 11.2 and all documents, instruments, notices and acknowledgements thereto
required under those Finance Documents duly executed by the relevant Obligors.



11.   Evidence that the Deposit Account has been duly opened by the Account
Party and that all board resolutions, mandates, signature cards and other
documents or evidence required in connection with the opening, maintenance and
operation of that account have been duly delivered to the Agent.



12.   Such certificates and documents as each Bank may require to comply with
the money laundering prevention procedures then applicable to it.



13.   Evidence that the agent of the Guarantors has accepted its appointment for
service of process in England.



14.   Favourable opinions from the Agent’s legal advisers with respect to each
Obligor, and the overall transaction contemplated by this Agreement, in such
terms as the Agent may require.



15.   A copy of each Lloyd’s Security and Trust Deed, duly executed by the
Account Party or a Corporate Member.



16.   Evidence that all fees and expenses then due and payable from the Account
Party under this Agreement or the Fee Letter have been paid.

SCHEDULE 3

6

FORM OF TRANSFER CERTIFICATE
TRANSFER CERTIFICATE

Banks are advised not to employ Transfer Certificates or otherwise to assign or
transfer interests in the Agreement without first ensuring that the transaction
complies with all applicable laws and regulations, including the Financial
Services and Markets Act 2000 and regulations made thereunder and similar
statutes which may be in force in other jurisdictions.

      To:  
ING Bank N.V., London Branch as agent on its own behalf and for
and on behalf of the Account Party and Banks defined in the
Agreement referred to below:
Attention:  
Nick Marchant / Paul Meade



1.   This Transfer Certificate relates to a facility agreement (the “Facility
Agreement”) dated 13 October 2008 (as amended and restated on 30 March 2010, as
amended on 26 November 2010 and as further amended and restated on 16
December 2010) and made between (1) Alterra Capital UK Limited as Account Party
(the “Account Party”) and Applicant, (2) Alterra Capital Holdings Limited as
Guarantor, (3) the banks and financial institutions defined therein as banks
(the “Banks”), (4) ING Bank N.V., London Branch as Agent, (5) ING Bank N.V.,
London Branch as Issuing Bank and (6) ING Bank N.V., London Branch as Security
Trustee (as the same may from time to time be amended or varied).



2.   Terms defined in the Facility Agreement shall, unless otherwise defined
herein, have the same meanings when used in this Transfer Certificate.



3.   In this Certificate:

"Relevant Party” means each Obligor and each Creditor Party;

"Transferor Bank” means [full name] of [lending office]; and

"Transferee Bank” means [full name] of [lending office].



4.   The Transferor Bank as beneficial owner hereby transfers to the Transferee
Bank absolutely in accordance with Clause [?] of the Facility Agreement all its
rights and benefit (present, future or contingent) under the Facility Agreement
and the other Finance Documents to the extent of [?] per cent. ([?]%) of the
Transferor Bank’s Contribution outstanding, details of which are set out below:

          Transferor Bank's Contribution   Amount to be Transferred



5.   By virtue of this Transfer Certificate and Clause [?] of the Facility
Agreement the Transferor Bank is discharged [entirely from its Commitment][from
[?] per cent. of its Commitment].



6.   The Transferee Bank hereby requests the Agent and the Banks to accept the
executed copies of this Transfer Certificate as being delivered pursuant to and
for the purposes of Clause [?] of the Facility Agreement so as to take effect in
accordance with the terms thereof on [?].



7.   The Transferee Bank:



  7.1   confirms that it has received copies of the Facility Agreement and the
other Finance Documents together with such other documents and information as it
has required in connection with the transaction contemplated thereby;



  7.2   confirms that it has not relied and will not hereafter rely on the
Transferor Bank, any other Bank, the Issuing Bank, the Agent or the Security
Trustee to check or enquire on its behalf into the legality, validity,
effectiveness, adequacy, accuracy or completeness of the Facility Agreement, any
of the other Finance Documents or any such other documents or information;



  7.3   agrees that it has not relied and will not rely on the Transferor Bank,
any other Bank, the Issuing Bank, the Agent or the Security Trustee to assess or
keep under review on its behalf the financial condition, creditworthiness,
condition, affairs, status or nature of the Account Party or any other party to
the Facility Agreement or any of the other Finance Documents (save as otherwise
expressly provided therein);



  7.4   warrants to the Transferee Bank and each Relevant Party that it has
power and authority to become a party to the Facility Agreement and has taken
all necessary action to authorise execution of this Transfer Certificate and to
obtain all necessary approvals and consents to the assumption of its obligations
under the Facility Agreement and the other Finance Documents;



  7.5   if not already a Bank, appoints the Agent to act as its agent as
provided in the Facility Agreement and the other Finance Documents and agrees to
be bound by the terms thereof; and



  7.6   confirms the accuracy of the administrative details set out in the
Schedule to this Transfer Certificate.



8.   The Transferor Bank:



  8.1   warrants to the Transferee Bank and each Relevant Party that it has full
power to enter into this Transfer Certificate and has taken all corporate action
necessary to authorise it to do so; and



  8.2   undertakes with the Transferee Bank that it will, at its own expense,
execute any documents which the Transferee Bank reasonably requests for
perfecting in any relevant jurisdiction the Transferee Bank’s title under this
Transfer Certificate or for a similar purpose.



9.   The Transferee Bank hereby undertakes with the Transferor Bank and each
Relevant Party that it will perform all those obligations which by the terms of
the Facility Agreement will be assumed by it after this Transfer Certificate
takes effect.



10.   None of the Transferor Bank, any other Bank, the Issuing Bank, the Agent
or the Security Trustee:



  10.1   makes any representation or warranty nor assumes any responsibility
with respect to the legality, validity, effectiveness, adequacy or
enforceability of the Facility Agreement or any of the other Finance Documents
or any other document relating thereto;



  10.2   assumes any responsibility for the financial condition of the Account
Party or any other party to the Facility Agreement or any of the other Finance
Documents or any other document relating thereto or for the performance and
observance thereof by the Account Party or any such other party (save as
otherwise expressly provided therein) and any and all such conditions and
warranties, whether expressed or implied by law or otherwise, are hereby
excluded (except as aforesaid).



11.   The Transferor Bank and the Transferee Bank undertake that they will on
demand fully indemnify the Agent and the Security Trustee in respect of any
claim, proceeding, liability or expense which relates to or results from this
Transfer Certificate or any matter connected with or arising out of it unless
caused by the Agent’s or Security Trustee’s gross negligence or wilful
misconduct, as the case may be.



12.   The agreements and undertaking of the Transferee Bank in this Transfer
Certificate are given to and for the benefit of and made with each of the
Relevant Parties.



13.   This Transfer Certificate shall be governed by, and construed in
accordance with, English law.

      Transferor Bank
By:
Dated:
  [?]
[?]

      Transferee Bank
By:
Dated:
  [?]
[?]

         
Agent (for and on behalf of itself and for every other Relevant Party)
   
 
   
By: [?]
Dated: [?]
Note:  
The execution of this Transfer Certificate alone may not transfer a
proportionate share of the Transferor Bank’s interest in the security
constituted by the Finance Documents in the Transferor Bank’s or
Transferee Bank’s jurisdiction. It is the responsibility of each
individual Bank to ascertain whether any other documents are required
to perfect a transfer of such a share in the Transferor Bank’s interest
in such security in any such jurisdiction, and, if so, to seek
appropriate advice and arrange for execution of the same.

SCHEDULE 4

7

FORM OF APPLICATION

     
To:
From:
Date:
  ING Bank N.V., London Branch as Issuing Bank
[?]
[?]

£60,000,000 Credit Agreement dated 13 October 2008 (as amended and restated, the
“Agreement”)



1.   We refer to the Agreement. This is an Application. This Application is
irrevocable.



2.   We wish to arrange for a Letter of Credit to be issued under the Facility
on the following terms:

     
Issuance Date:
Amount/currency:
Beneficiary:
Term:
  [?]
[?]
The Society and Council of Lloyd’s
[?]



3.   [The Letter of Credit is to be issued by way of an amendment to the
existing Letter of Credit for $[?] (reference number [?]).]



4.   Our delivery instructions are: [?]



5.   We confirm that each condition precedent under the Agreement which must be
satisfied on the date of this Application is so satisfied.



6.   We attach a copy of the proposed Letter of Credit.

      By:   _____________________________________    
[ALTERRA CAPITAL UK LIMITED]

SCHEDULE 5

8

INVESTMENT COLLATERAL

                  Collateral Description   Advance Rate      
 
  Matching Currency   Non-Matching
Currency
 
               
Cash:
    100 %     90 %
 
 
 

Cash held in a Charged Account
 
 

 
 
 

US Dollar and/or Sterling time Deposits, CDs and Money
Market Deposits:
 

 


 
 
 

Time deposits, certificates of deposit and money
market deposits of any OECD incorporated bank with a
rating of at least (i) AA- from S&P and (ii) Aa3 from
Moody’s and maturing within two years from the date of
determination held in a Charged Account.
 



95%  



85%
 
               
US and/or UK Government Securities:
 
 

 
 
 

Securities held in a Charged Account issued or
directly and fully guaranteed or insured by the United
States Government or any agency or instrumentality
thereof (provided that the full faith and credit of
the United States is pledged in support thereof), or
UK Gilts, with maturities of:
 





 






- less than five years from the date of determination
    90 %     80 %
- more than five years from the date of determination
    85 %     75 %
 
               
US Dollar and/or Sterling Investment Grade
Non-Convertible Corporate Bonds:
 

 


 
 
 

Non-convertible corporate bonds held in a Charged
Account which are publicly traded on a nationally
recognised exchange, eligible to be settled by the
Depository Trust Company and rated at least A from S&P
and A2 from Moody’s (subject to those bonds not
exceeding 15% of the total collateral pool)
 




80%  




70%
 
               

9

SCHEDULE 6
FORM OF COMPLIANCE CERTIFICATE

          To:   ING Bank N.V., London Branch as Agent
From:
Date :
Reference Date:
  [?] (the “Company”)
[?]  

[?]

Dear Sirs

£60,000,000 Credit Agreement dated 13 October 2008 (as amended and restated, the
“Agreement”)



1.   We refer to the Agreement. This is a Compliance Certificate (the
“Certificate”).



2.   Terms defined in the Agreement have the same meanings in this Certificate.



3.   The position as at the Reference Date with respect to the financial
covenant in Clause 14.2 of the Agreement is as set out in Schedule A and the
position as at the Reference Date with respect to the financial covenant in
Clause 14.3 of the Agreement is as set out in Schedule B.



4.   As at the date of this Certificate: (a) the total FAL requirement of
Alterra Corporate 2 is £[?] and Alterra Corporate 2 has Primary FAL of £[?]
(representing [?]%); and (b) the total FAL requirement of Alterra Corporate 3 is
£[?] and the Primary FAL of Alterra Corporate 3 is £[?] (representing [?]%).
Accordingly, Alterra Holdings is in compliance with the covenant in Clause 14.4
of the Agreement.



5.   As at the date of this Certificate, the Company is in compliance with its
obligations under the Finance Documents and no Event of Default has occurred or,
if any has occurred, none is continuing.



6.   The Managing Agent has not made any change in its standards for managing
underwriting risk which is likely to have a material adverse effect on the
ability of the Account Party to perform any of its obligations under the
Agreement or the Finance Documents.



7.   The Managing Agent has adhered in all material respects to Lloyd’s
requirements with regard to the investment of syndicate funds.

By:

     
[Chief Financial Officer / Chief Executive Officer]

[Company]

10

Schedule A

[Company]

Calculations of the financial covenant in Clause 14.2 as at [?]



    US GAAP Net Worth of Alterra Bermuda as at [?] based on:

     
70% of the US GAAP Net Worth of Alterra Bermuda as at 30.09.10,
plus
  $[?]


50% of Consolidated Net Income, plus
  $[?]
50% of the aggregate increases in equity
  $[?]
     
US GAAP Net Worth of Alterra Bermuda
  $[?]

11

Schedule B

[Company]

Calculations of the financial covenant in Clause 14.3 as at [?]



    Calculation of Total Debt to Total Capitalization Ratio as at [?] based on:

                  (a)  
Total Debt
  $[?]  
 
(b)  
US GAAP Net Worth of Alterra Holdings
  $[?]  
 
   
Total Debt plus US GAAP Net Worth of Alterra
Holdings (a + b)
  $[?]

 

 

   
Total Debt to Total Capitalization Ratio (a)
to (a + b)
  $[?] to $[?]

  =

  [?]%



SCHEDULE 7

12

FORM OF BORROWING BASE CERTIFICATE
[LETTERHEAD OF THE ACCOUNT PARTY]

To be provided to the addressee by no later than the 10 day of each month in
respect of the Investment Collateral of the Company as of the last day of the
immediately preceding month.

     
To:
  ING Bank N.V., London Branch
From:
  [?] (the “Company”)

This Borrowing Base Certificate (the “Certificate”) is delivered pursuant to the
reporting requirements of Clause 14 (Financial and other information) of the
Letter of Credit Facility Agreement dated 13 October 2008 (as amended and
restated on 30 March 2010, as amended on 26 November 2010 and as further amended
and restated on [?] December 2010) between, among others, Alterra Capital UK
Limited and ING Bank N.V., London Branch as the facility agent (the “Letter of
Credit Facility Agreement”). Terms used in this Certificate shall have the
meaning provided in the Letter of Credit Facility Agreement unless otherwise
defined herein.

The Company represents and warrants that the following calculations determine
its Investment Collateral in accordance with the relevant definitions as set
forth in the Letter of Credit Facility Agreement and hereby certifies as
follows:



1.   The borrowing base as of [insert date] comprises the following:

                  Investment   Rating of   Current Market   Applicable Advance  
Valuation for Collateral held in   Investment   Valuation   Rate   Collateral
Purposes a Collateral   Collateral             Account                
Totals
 
 
 
 

 
 
 
 
 




2.   The aggregate amount of Investment Collateral held in the Collateral
Account and/or the Deposit Account of the Company on that date is [?].



3.   The aggregate valuation of the Investment Collateral on that date after
application of the applicable advance rate is [?].

The Company hereby further represents and warrants that the Collateral Account
of the Company with [?] as Approved Custodian is being maintained in compliance
with the provisions of, and subject to the first priority perfected Security
Interests in favour of the Agent required by, the Finance Documents.

This Certificate is executed on [?] by a duly Authorised Officer of the Company.

Date:       

      By:  
     
Name:
   
Title: [Authorised Officer]
By:  
     
Name:
   
Title: [Authorised Officer]

SCHEDULE 8

13

ACCESSION LETTER

          To:   ING Bank N.V., London Branch
   
From:
  [?]    
Dated:
  [?]

Dear Sirs

£60,000,000 Credit Agreement dated 13 October 2008 (as amended and restated, the
“Agreement”)

We refer to the Agreement. This is an Accession Letter. Terms defined in the
Agreement have the same meaning in this Accession Letter unless given a
different meaning.

[Subsidiary] agrees to become an additional Account Party and to be bound by the
terms of the Agreement as an additional Account Party pursuant to Clause 3.10
(Additional Account Party) of the Agreement. [Subsidiary] is a company duly
incorporated under the laws of [name of relevant jurisdiction].

          [Subsidiary’s] administrative details are as follows:

Address:
  [?]  

Fax No:
      [?]
Attention:
  [?]  


This Accession Letter is governed by English law. This Accession Letter is
entered into by deed.

     
SIGNED for and on behalf of
[?]
by
its duly appointed
in the presence of:
  )
)
)
)
)
)

SCHEDULE 9

14

FORM OF COMFORT LETTER
[LETTERHEAD OF LLOYD’S]

      ING Bank NV, London Branch

60 London Wall
London EC2M 5TQ
Date:
 

[?] 201[?]

Dear Sir/Madam

I understand that Alterra Capital UK Limited on behalf of itself and Alterra
Corporate Capital 2 Limited and Alterra Corporate Capital 3 Limited (the
“Corporate Members”) has procured or may procure the provision by you to Lloyd’s
of one or more letters of credit to form part of their Funds at Lloyd’s (the
“ING L/Cs”).

You have asked whether, in the event of monies having to be applied out of the
Corporate Members’ Funds at Lloyd’s, the letters of credit and other Funds at
Lloyd’s of the Corporate Members may be drawn down in a pre-determined order
whereby any drawdown on the ING L/Cs would not be made until such time as all
other of the Corporate Members’ Funds at Lloyd’s had been applied.

As you are aware, the letters of credit are held by Lloyd’s in its capacity as
Security Trustee under the terms of the Security and Trust Deed (substantially
in the form STD (CM) G93 CM 123) entered into by the Corporate Members. Any
decision to draw down on any letter of credit involves an exercise of discretion
in the light of the circumstances prevailing at the relevant time, and thus no
binding undertaking can be given now.

However, I can confirm that at the time of considering the drawdown of the
Corporate Members’ Funds at Lloyd’s, Lloyd’s would take into account the
requested order of drawdown set out in the second paragraph of this letter.

For the avoidance of doubt, Lloyd’s shall not be responsible to you or any other
person for any losses incurred by you or such other person as a consequence of
acting in reliance upon this letter.

Yours faithfully

SCHEDULE 10

15

FORM OF MANAGING AGENT’S UNDERTAKING

      ALTERRA AT LLOYD’S LIMITED ING BANK N.V., LONDON BRANCH    
DEED OF UNDERTAKING
   
 

16

THIS DEED is made on [?] December 2010

BY:



(1)   ALTERRA AT LLOYD’S LIMITED, a company incorporated in England and Wales
(registered no. 3304600), whose registered office is at 70 Gracechurch Street,
London EC3V 0XL (the “Company”)



    IN FAVOUR OF:



(2)   ING BANK N.V., LONDON BRANCH (the “Agent”) as agent for and on behalf of
the Creditor Parties.



    INTRODUCTION



(A)   The Company is the managing agent of Syndicates 1400, 2525 and 2526 at
Lloyd’s (the “Syndicates”).



(B)   Alterra Corporate Capital 2 Limited and Alterra Corporate Capital 3
Limited (the “Corporate Names”) are participants in the Syndicates.



(C)   Pursuant to a letter of credit facility agreement dated 13 October 2008
(as amended and restated on 30 March 2010, as amended by a supplemental letter
dated 26 November 2010 and as further amended and restated by an amending and
restating agreement dated [?] December 2010) made between (1) Alterra Corporate
Capital Limited as account party and applicant (the “Applicant”), (2) Alterra
Capital Holdings Limited as guarantor, (3) the banks and financial institutions
listed in schedule 1 therein as banks (the “Banks”), (4) the Agent as agent, (5)
the Agent as issuing bank and (6) the Agent as security trustee (the “Facility
Agreement”), the Banks have agreed to make a letter of credit facility available
to provide FAL at the request of the Applicant to support the underwriting
capacity of the Corporate Names in relation to the Syndicates.



(D)   Under the terms of the Facility Agreement the Applicant is required to
procure that the Company provide this deed of undertaking in favour of the
Agent.

THIS DEED PROVIDES THAT:



1.   Terms defined in the Facility Agreement have the same meaning in this Deed
unless given a different meaning.



2.   In consideration of the Creditor Parties entering into the Facility
Agreement, the Company hereby undertakes that in the event that Lloyd’s seeks
any application of the FAL in relation to a Corporate Name it will (a) use
reasonable endeavours to draw Lloyd’s attention to the comfort letter referred
to in clause 14.4.3(b) of the Credit Facility Agreement and (b) will request
that Lloyd’s apply the FAL of that Corporate Member in the following order:

(a) first, the Primary FAL until exhausted; and

(b) second, any Letter of Credit.



3.   This Deed and any non-contractual obligations arising out of or in
connection with it is governed by and shall be construed in accordance with
English law.



4.   The courts of England and Wales shall have exclusive jurisdiction to hear
and determine any suit, action or proceeding which may arise out of or in
connection with this Deed.



5.   This Deed is intended to be and is hereby delivered by the Company as a
deed on the date specified above.

Executed as a deed by
ALTERRA AT LLOYD’S LIMITED

           
     
     
     
       
Signature of director
Name of director
Signature of witness
Name of witness
Address of witness

17